Exhibit 10.13




THE DIGITAL DEVELOPMENT GROUP CORP.

SECURED CONVERTIBLE PROMISSORY NOTE




Issuance Date: April 2, 2013

U.S. $340,000.00




FOR VALUE RECEIVED, THE DIGITAL DEVELOPMENT GROUP CORP., a Nevada corporation
(the “Company”), hereby promises to pay to the order of TONAQUINT, INC., a Utah
corporation, or its registered assigns (the “Holder”), the initial principal sum
of $340,000.00 (the “Original Principal Amount”), and any additional advances
and other amounts that may accrue or become due under the terms of this Secured
Convertible Promissory Note (this “Note”) when due, whether upon the Maturity
Date, on any Installment Date with respect to the Installment Amount due on such
Installment Date (each as defined below), acceleration, redemption or otherwise
(in each case in accordance with the terms hereof), and to pay interest
(“Interest”) on any Outstanding Balance (as defined below) at the applicable
interest rate as set forth herein, whether upon any Installment Date, the
Maturity Date or acceleration, conversion, redemption or otherwise (in each case
in accordance with the terms hereof). Certain capitalized terms used herein are
defined in Section 27 hereof. For purposes hereof, the term “Outstanding
Balance” means the Original Principal Amount (including all Tranches, whether
Conversion Eligible Tranches or not), as reduced or increased, as the case may
be, pursuant to the terms hereof for redemption, conversion or otherwise, plus
any accrued but unpaid Interest, collection and enforcements costs, and any
other fees or charges (including without limitation Late Charges (as defined
below)) incurred under this Note or under the Agreement (defined below).




This Note is issued pursuant to that certain Securities Purchase Agreement dated
April 2, 2013, as the same may be amended from time to time (the “Agreement”),
by and between the Company and the Holder.




1.

PAYMENTS OF PRINCIPAL; PREPAYMENT. On each Installment Date (which includes the
Maturity Date), the Company shall pay to the Holder an amount equal to the
Installment Amount due on such Installment Date in accordance with Section 8.
Additionally, so long as no Event of Default (as defined below) shall have
occurred, the Company may, in its sole and absolute discretion and upon giving
the Holder not less than five (5) Trading Days written notice (a “Prepayment
Notice”), pay in cash all or any portion of the Outstanding Balance at any time
prior to the Maturity Date; provided that in the event the Company elects to
prepay all or any portion of the Outstanding Balance, it shall pay to the Holder
126% of the portion of the Outstanding Balance the Company elects to prepay,
without regard to Conversion Eligible Tranches (the “Prepayment Premium”).




2.

INTEREST; INTEREST RATE. The Company acknowledges that the Original Principal
Amount of this Note exceeds the Purchase Price (as defined in the Agreement) and
that such excess consists of (a) an original issue discount of $30,000.00 and
(b) the Transaction Expense Amount (as defined in the Agreement) in the amount
of $10,000.00, both of which shall be fully earned and charged to the Company as
of the Issuance Date and paid to the Holder as part of the Original Principal
Amount as set forth in this Note. Without regard to Conversion Eligible Tranches
(as defined below), Interest on the Outstanding Balance shall accrue from the
date set forth above as the Issuance Date (the “Issuance Date”) at the rate of
eight percent (8%) per annum, provided that upon the occurrence of an Event of
Default, Interest shall accrue on the Outstanding Balance both before and after
judgment at the rate of twenty-two percent (22%) per annum, as set forth in
Section 4.2(c) hereof. All Interest calculations hereunder shall be computed on
the basis of a 360-day year comprised of twelve (12) thirty (30) day months,
shall compound daily and shall be payable in accordance with the terms of this
Note.  Notwithstanding any provision to the contrary herein, in no event shall
the applicable interest rate at any time exceed the maximum interest rate
allowed under applicable law. All payments owing hereunder shall be in lawful
money of the United States of America or Conversion Shares, as provided for
herein, and delivered to Holder at the address furnished to the Company for that
purpose. All payments shall be applied first to (a) costs of collection, if any,
then to (b) fees and charges, if any, then to (c) accrued and unpaid Interest,
and thereafter to (d) principal.





1




--------------------------------------------------------------------------------




3.

CONVERSION OF NOTE. At the option of the Holder, this Note is convertible into
validly issued, fully paid and non-assessable shares of Common Stock, on the
terms and conditions set forth in this Section 3.




3.1.

Conversion Right.




(a)

Subject to the provisions of Section 3.4, at any time or times on or after the
Issuance Date, the Holder shall be entitled to convert any portion of the
Outstanding Balance into validly issued, fully paid and non-assessable shares of
Common Stock (the “Section 3 Conversion Shares”) in accordance with Section 3.3,
calculated using the Conversion Rate (as defined below); provided, however,
that, notwithstanding any other provision contained in this Note, the conversion
by the Holder of any portion of the Outstanding Balance shall only be
exercisable in three (3) tranches (each, a “Tranche”), consisting of (i) an
initial Tranche in an amount equal to $140,000.00 and any interest, costs, fees
or charges (including without limitation Late Charges) accrued thereon or added
thereto under the terms of this Note and the other Transaction Documents (as
defined in the Agreement) (“Tranche #1”), and (ii) two (2) additional Tranches,
in the amounts of $100,000.00 each, plus any interest, costs, fees or charges
(including without limitation Late Charges) accrued thereon or added thereto
under the terms of this Note and the other Transaction Documents (each, a
“Subsequent Tranche”). Tranche #1 shall correspond to the Initial Cash Purchase
Price (as defined in the Agreement), the OID (as defined in the Agreement) and
the Transaction Expense Amount, and may be converted any time subsequent to the
Issuance Date. The first Subsequent Tranche shall correspond to Buyer Deed of
Trust Note #1 and the second Subsequent Tranche shall correspond to Buyer Deed
of Trust Note #2 (as each such Buyer Deed of Trust Note is defined in the
Agreement).  The Holder’s right to convert any portion of any of the Subsequent
Tranches is conditioned upon the Holder’s payment in full of the Buyer Deed of
Trust Note corresponding to such Subsequent Tranche (upon the satisfaction of
such condition, such Subsequent Tranche becomes a “Conversion Eligible
Tranche”). For the avoidance of doubt, subject to the other terms and conditions
hereof, Tranche #1 shall be deemed a Conversion Eligible Tranche as of the
Issuance Date for all purposes hereunder and may be converted in whole or in
part at any time subsequent to the Issuance Date, and each Subsequent Tranche
that becomes a Conversion Eligible Tranche may be converted in whole or in part
at any time subsequent to the first date on which such Subsequent Tranche
becomes a Conversion Eligible Tranche.  For all purposes hereunder, Conversion
Eligible Tranches shall be converted (or redeemed, as applicable) in order of
the lowest-numbered Conversion Eligible Tranche.  At all times hereunder, the
aggregate amount of any costs, fees or charges (including without limitation
Late Charges) incurred by or assessable against the Company hereunder,
including, without limitation, any fees, charges or premiums incurred in
connection with an Event of Default, shall be added to the lowest-numbered
then-current Conversion Eligible Tranche.




(b)

The Company shall not issue any fraction of a share of Common Stock upon any
conversion. All shares issuable upon each conversion of this Note shall be
aggregated for purposes of determining whether such conversion would result in
the issuance of a fractional share.  If the issuance would result in the
issuance of a fraction of a share of Common Stock, the Company shall round such
fraction of a share of Common Stock up to the nearest whole share. The Company
shall pay any and all transfer, stamp, issuance and similar taxes that may be
payable with respect to the issuance and delivery of Section 3 Conversion
Shares.




3.2.

Conversion Rate. The number of Section 3 Conversion Shares issuable upon
conversion of any portion of the Outstanding Balance pursuant to Section 3.1(a)
shall be determined by dividing (x) the applicable Conversion Amount by (y) the
Conversion Price (such formula is referred to herein as the “Conversion Rate”).




(a)

“Conversion Amount” means the portion of the Outstanding Balance to be
converted.




(b)

“Conversion Price” means, as of any Conversion Date or other date of
determination, $0.20, subject to adjustment as provided herein.





2




--------------------------------------------------------------------------------




3.3.

Mechanics of Conversion.




(a)

Conversion by the Holder. To convert any Conversion Amount into shares of Common
Stock on any date, the Holder shall deliver (whether via email, facsimile or
otherwise), for receipt on or prior to 11:59 p.m., New York time, on such date
(a “Conversion Date”), a copy of an executed notice of conversion substantially
in the form attached hereto as Exhibit A (the “Conversion Notice”) to the
Company. If required by Section 3.3(c), within five (5) Trading Days following a
conversion of this Note as aforesaid, the Holder shall surrender this Note to a
reputable overnight courier for delivery to the Company (or an indemnification
undertaking with respect to this Note in the case of its loss, theft or
destruction as contemplated by Section 14.2). On or before the first (1st)
Trading Day following the date of receipt of a Conversion Notice, the Company
shall transmit by facsimile or email an acknowledgment of confirmation, in the
form attached hereto as Exhibit B, of receipt of such Conversion Notice to the
Holder and the Company’s transfer agent (the “Transfer Agent”). On or before the
close of business on the third (3rd) Trading Day following the date of receipt
of a Conversion Notice (the “Delivery Date”), the Company shall, provided that
all DWAC Eligible Conditions are then satisfied, credit the aggregate number of
Section 3 Conversion Shares to which the Holder shall be entitled to the account
specified on the Conversion Notice via the DWAC system. If all DWAC Eligible
Conditions are not then satisfied, the Company shall instead issue and deliver
(via reputable overnight courier) to the address as specified in the Conversion
Notice, a certificate, registered in the name of the Holder or its designee, for
the number of Section 3 Conversion Shares to which the Holder shall be entitled;
provided, however, that, in addition to any other rights or remedies that Holder
may have under this Note, such number of shares issued by certificate rather
than via the DWAC system shall be increased by 5% for each conversion that
occurs more than six (6) months after the Issuance Date.  For the avoidance of
doubt, the Company has not met its obligation to deliver Section 3 Conversion
Shares by the Delivery Date unless the Holder or its broker, as applicable, has
actually received the shares electronically into the applicable account, or if
the DWAC Eligible Conditions are not then satisfied, has actually received the
certificate representing the applicable Section 3 Conversion Shares no later
than the close of business on the relevant Delivery Date pursuant to the terms
set forth above. If this Note is physically surrendered for conversion pursuant
to Section 3.3(c) and the Outstanding Balance of this Note is greater than the
principal portion of the Conversion Amount being converted, then the Company
shall as soon as practicable and in no event later than three (3) Trading Days
after receipt of this Note and at its own expense, issue and deliver to the
Holder (or its designee) a new Note (in accordance with Section 14.4))
representing the Outstanding Balance not converted. The Person or Persons
entitled to receive the shares of Common Stock issuable upon a conversion of
this Note shall be treated for all purposes as the record holder or holders of
such shares of Common Stock on the Conversion Date. In the event of a partial
conversion of this Note pursuant hereto, the principal amount converted shall be
deducted from the Conversion Eligible Tranche(s) set forth in the applicable
Conversion Notice.




(b)

Company’s Failure to Timely Deliver. Failure for any reason whatsoever to issue
any portion of the Common Stock by the applicable due date in the manner
required under any section of this Note shall be a “Conversion Failure”. Upon
the occurrence of a Conversion Failure, in addition to all other remedies
available to the Holder, (1) the Company shall pay in cash to the Holder on each
day after such third (3rd) Trading Day that the issuance of such shares of
Common Stock is not timely effected an amount equal to the greater of (A)
$2,000.00 per day and (B) 2% of the product of (i) the sum of the number of
shares of Common Stock not issued to the Holder on a timely basis and to which
the Holder is entitled, multiplied by (ii) the Closing Sale Price of the Common
Stock on the Trading Day immediately preceding the last possible date which the
Company could have issued such shares of Common Stock to the Holder without
violating the provisions of this Note; and (2) with respect to Section 3
Conversion Shares, the Holder, upon written notice to the Company, may void its
Conversion Notice with respect to, and retain or have returned (as the case may
be) any portion of this Note that has not been converted pursuant to the
applicable Conversion Notice, provided that the voiding of a Conversion Notice
shall not affect the Company’s obligations to make any payments which have
accrued or are owed to the Holder prior to the date of such notice pursuant to
this Section 3.3(b) or otherwise. Notwithstanding the foregoing, a Conversion
Failure shall not exist to the extent shares of Common Stock are not issued by
the Company in order to comply with the limitations set forth in Section 3.4
hereof. Upon the occurrence of a Conversion Failure (unless Holder elects to
void the Conversion Notice), in addition to such failure being considered an
Event of Default hereunder, for purposes of Section 7.1 the Company shall also
be deemed to have issued the applicable shares of Common Stock on the latest
possible permitted date and pursuant to the terms set forth herein, with Holder
entitled to all the rights and privileges associated with such deemed issued
shares (the “Deemed Conversion Issuance”).





3




--------------------------------------------------------------------------------




(c)

Registration; Book-Entry. The Company shall maintain a register (the “Register”)
for the recordation of the name and address of the holders of all or any portion
of this Note and the principal amount of this Note held by such holder (the
“Registered Note”). The entries in the Register shall be conclusive and binding
for all purposes absent manifest error. The Company and the holder shall treat
each Person whose name is recorded in the Register as the owner of this Note for
all purposes (including, without limitation, the right to receive payments of
principal and Interest hereunder) notwithstanding notice to the contrary. The
Registered Note may be assigned, transferred or sold in whole or in part only by
registration of such assignment or sale on the Register. The Registered Note
shall not be assigned, transferred or sold without the prior written consent of
the Company, which shall not be unreasonably withheld; provided, however, that
Holder may assign, transfer or sell the Registered Note without the need to
obtain the consent of the Company if all of the Buyer Deed of Trust Note(s) (as
defined in the Agreement) have been paid in full or all payment obligations of
the Holder thereunder have otherwise been completely offset and satisfied
pursuant to the Holder Offset Right (as defined below) or the Company Offset
Right (as defined below). Upon its receipt of a request to assign, transfer or
sell all or part of the Registered Note by the holder thereof, the Company shall
record the information contained therein in the Register and issue one or more
new Registered Notes in the same aggregate principal amount as the principal
amount of the surrendered Registered Note to the designated assignee or
transferee pursuant to Section 14. Notwithstanding anything to the contrary in
this Section 3.3(c), the Holder may assign this Note or any portion thereof to
its Affiliate without delivering a request to assign or sell this Note to the
Company and the recordation of such assignment or sale in the Register (a
“Related Party Assignment”); provided, that (A) the Company may continue to deal
solely with such assigning or selling Holder unless and until such Holder has
delivered a request to assign or sell this Note or portion thereof to the
Company for recordation in the Register; (B) the failure of such assigning or
selling Holder to deliver a request to assign or sell such Note or portion
thereof to the Company shall not affect the legality, validity, or binding
effect of such assignment or sale; and (C) such assigning or selling Holder
shall, acting solely for this purpose as a non-fiduciary agent of the Company,
maintain a register (the “Related Party Register”) comparable to the Register on
behalf of the Company, and any such assignment or sale shall be effective upon
recordation of such assignment or sale in the Related Party
Register.  Notwithstanding anything to the contrary set forth in this Section 3,
upon conversion of any portion of this Note in accordance with the terms hereof,
the Holder shall not be required to physically surrender this Note to the
Company unless (A) the entire Outstanding Balance of this Note is being
converted (in which event this Note shall be delivered to the Company as
contemplated by Section 3.3(a)) or (B) the Holder has provided the Company with
prior written notice (which notice may be included in a Conversion Notice)
requesting reissuance of this Note upon physical surrender of this Note. The
Holder and the Company shall maintain records showing the Outstanding Balance
and Late Charges converted and/or paid (as the case may be) and the dates of
such conversions and/or payments (as the case may be) or shall use such other
method, reasonably satisfactory to the Holder and the Company, so as not to
require physical surrender of this Note upon conversion.




3.4.

Limitations on Conversions.  




(a)

Notwithstanding anything to the contrary contained in this Note (except as set
forth below in this subsection), this Note shall not be convertible by the
Holder hereof, and the Company shall not effect any conversion of this Note or
otherwise issue any shares of Common Stock pursuant to Section 3 or Section 8
hereof, to the extent (but only to the extent) that the Holder together with any
of its Affiliates would beneficially own in excess of 4.99% (the “Maximum
Percentage”) of the Common Stock outstanding.  Notwithstanding the forgoing, (i)
if any of the DWAC Eligible Conditions are not then satisfied, the term “4.99%”
shall be replaced in the preceding sentence with “9.99%” at such time as the
Market Capitalization of the Common Stock is less than $3,000,000.00, but (ii)
if all of the DWAC Eligible Conditions are then satisfied, the term “4.99%”
shall be replaced in the preceding sentence with “9.99%” only at such time as
the Market Capitalization of the Common Stock is less than $1,500,000.00.  For
the avoidance of any doubt, notwithstanding any other provision contained
herein, if the term “4.99%” is replaced with “9.99%” pursuant to the preceding
sentence, such change to “9.99%” shall be permanent.  For purposes of this
Agreement, the term “Market Capitalization of the Common Stock” shall mean the
product equal to (i) the average VWAP of the Common Stock for the immediately
preceding thirty (30) Trading Days, multiplied by (ii) the aggregate number of
outstanding shares of Common Stock as reported on the Company’s most recently
filed Form 10-Q or Form 10-K.





4




--------------------------------------------------------------------------------




(b)

To the extent the limitation set forth in subsection (a) immediately above
applies, the determination of whether this Note shall be convertible (vis-à-vis
other convertible, exercisable or exchangeable securities owned by the Holder or
any of its Affiliates) and of which such securities shall be convertible,
exercisable or exchangeable (as among all such securities owned by the Holder
and its Affiliates) shall, subject to such Maximum Percentage limitation, be
determined on the basis of the first submission to the Company for conversion,
exercise or exchange (as the case may be). No prior inability to convert this
Note, or to issue shares of Common Stock, pursuant to this Section 3.4 shall
have any effect on the applicability of the provisions of this Section 3.4 with
respect to any subsequent determination of convertibility. For purposes of this
Section 3.4, beneficial ownership and all determinations and calculations
(including, without limitation, with respect to calculations of percentage
ownership) shall be determined in accordance with Section 13(e) of the 1934 Act
(as defined in the Agreement) and the rules and regulations promulgated
thereunder. The provisions of this Section 3.4 shall be implemented in a manner
otherwise than in strict conformity with the terms of this Section 3.4 to
correct this Section 3.4 (or any portion hereof) which may be defective or
inconsistent with the intended Maximum Percentage beneficial ownership
limitation herein contained or to make changes or supplements necessary or
desirable to properly give effect to such Maximum Percentage limitation. The
limitations contained in this Section 3.4 shall apply to a successor Holder of
this Note. The holders of Common Stock shall be third party beneficiaries of
this Section 3.4 and the Company may not waive this Section 3.4 without the
consent of holders of a majority of its Common Stock. For any reason at any
time, upon the written or oral request of the Holder, the Company shall within
one (1) Trading Day confirm orally and in writing to the Holder the number of
shares of Common Stock then outstanding, including by virtue of any prior
conversion or exercise of convertible or exercisable securities into Common
Stock, including, without limitation, pursuant to this Note.




4.

RIGHTS UPON EVENT OF DEFAULT.




4.1.

Event of Default. Each of the following events shall constitute an “Event of
Default”:




(a)

Failure to Pay. The Company shall fail to make any payment when due and payable
under the terms of this Note including, without limitation, any payment of
costs, fees, interest, principal (including, without limitation, the Company’s
failure to deliver any Installment Amount when due or to pay any redemption
payments or amounts hereunder), or other amount due hereunder or under any other
Transaction Document.




(b)

Failure to Deliver or Process Shares. The Company (or its Transfer Agent, as
applicable) (i) fails to issue Section 3 Conversion Shares by the Delivery Date;
(ii) fails to issue any Pre-Installment Conversion Shares, Post-Installment
Conversion Shares, Pre-Installment Certificated Shares, or Post-Installment
Certificated Shares, as applicable, within the time periods required by Section
8; (iii) announces (or threatens in writing) that it will not honor its
obligation to issue shares to Holder in accordance with Section 3 and/or Section
8 of this Note; (iv) fails to transfer or cause its Transfer Agent to transfer
or issue (electronically or in certificated form, as applicable) any Section 3
Conversion Shares, Pre-Installment Conversion Shares, Post-Installment
Conversion Shares, Pre-Installment Certificated Shares, or Post-Installment
Certificated Shares, as applicable, issued to the Holder upon conversion of or
otherwise pursuant to this Note as and when required by this Note; (v) directs
its Transfer Agent not to transfer, or delays, impairs, and/or hinders its
Transfer Agent in transferring or issuing (electronically or in certificated
form, as applicable) any Section 3 Conversion Shares, Pre-Installment Conversion
Shares, Post-Installment Conversion Shares, Pre-Installment Certificated Shares,
or Post-Installment Certificated Shares, as applicable, to be issued to the
Holder upon conversion of or otherwise pursuant to this Note as and when
required by this Note; or (vi) as applicable, fails to remove (or directs its
Transfer Agent not to remove or impairs, delays, and/or hinders its Transfer
Agent from removing) any restrictive legend (or to withdraw any stop transfer
instructions in respect thereof) on any certificate for any Section 3 Conversion
Shares, Pre-Installment Certificated Shares or Post-Installment Certificated
Shares as and when required by this Note (or makes any written announcement,
statement or threat that it does not intend to honor any such obligations).





5




--------------------------------------------------------------------------------




(c)

Judgment.  A final judgment or judgments for the payment of money aggregating in
excess of $100,000 are rendered against the Company and/or any of its
Subsidiaries and which judgments are not, within thirty (30) calendar days after
the entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within thirty (30) calendar days after the expiration of such stay;
provided, however, any judgment which is covered by insurance or an indemnity
from a credit worthy party shall not be included in calculating the $100,000
amount set forth above so long as the Company provides the Holder a written
statement from such insurer or indemnity provider (which written statement shall
be reasonably satisfactory to the Holder) to the effect that such judgment is
covered by insurance or an indemnity and the Company or such Subsidiary (as the
case may be) will receive the proceeds of such insurance or indemnity within
thirty (30) calendar days of the issuance of such judgment.




(d)

Breach of Obligations; Covenants. The Company or its Subsidiaries, if any, shall
fail to observe or perform any other covenant, obligation, condition or
agreement contained in this Note or any of the other Transaction Documents,
including without limitation (i) all reporting covenants and covenants to timely
file all required quarterly and annual reports and any other filings required
pursuant to Rule 144, and (ii) strict compliance with all provisions of Sections
3, 8, and 10 of this Note.




(e)

Breach of Representations and Warranties. Any representation, warranty,
certificate, or other statement (financial or otherwise) made or furnished by or
on behalf of the Company to the Holder in writing included in this Note or in
connection with any of the Transaction Documents, or as an inducement to the
Holder to enter into this Note or any of the other Transaction Documents, shall
be false, incorrect, incomplete or misleading in any material respect when made
or furnished or becomes false thereafter.




(f)

Receiver or Trustee. The Company shall make an assignment for the benefit of
creditors, or apply for, or consent to, or otherwise be subject to, the
appointment of a receiver, trustee, liquidator, assignee, custodian,
sequestrator, or other similar official for a substantial part of its property
or business.




(g)

[INTENTIONALLY OMITTED].




(h)

Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation proceedings or
other proceedings, voluntary or involuntary, for relief under any bankruptcy law
or any law for the relief of debtors shall be instituted by or against the
Company.




(i)

Delisting of Common Stock. The suspension from trading or the failure of the
Common Stock to be trading on an Eligible Market for a period of five
(5) consecutive Trading Days or for more than an aggregate of ten (10) Trading
Days in any 365-day period.




(j)

Liquidation. Any dissolution, liquidation, or winding up of the Company or any
substantial portion of its business.




(k)

Cessation of Operations. Any cessation of operations by the Company or the
Company admits it is otherwise generally unable to pay its debts as such debts
become due; provided, however, that any disclosure of the Company’s ability to
continue as a “going concern” shall not be an admission that the Company cannot
pay its debts as they become due.




(l)

Maintenance of Assets. The failure by the Company to maintain any material
intellectual property rights, personal, real property or other assets which are
necessary to conduct its business (whether now or in the future).





6




--------------------------------------------------------------------------------




(m)

Financial Statement Restatement. The restatement of any financial statements
filed by the Company with the SEC for any date or period from two years prior to
the date of this Note and until this Note is no longer outstanding, if the
result of such restatement would, by comparison to the unrestated financial
statement, have constituted a material adverse effect on the rights of the
Company with respect to this Note or the Agreement.




(n)

Reverse Split. The Company effectuates a reverse split of its Common Stock
without twenty (20) Trading Days prior written notice to the Holder.




(o)

Replacement of Transfer Agent. In the event that the Company proposes to replace
its Transfer Agent, the Company fails to provide, prior to the effective date of
such replacement, a fully executed Transfer Agent Letter (as defined by the
Agreement) in a form as required to be initially delivered pursuant to the
Agreement (including but not limited to the provision to irrevocably reserve
shares of Common Stock for the Share Reserve) signed by the successor transfer
agent and delivered to the Company and the Holder.




(p)

Governmental Action. If any governmental or regulatory authority takes or
institutes any action against the Company, a Subsidiary, or an executive officer
or director of the Company, that will materially affect the Company’s financial
condition, operations or ability to pay or perform the Company’s obligations
under this Note.




(q)

Share Reserve. The Company’s failure to maintain the Share Reserve (as defined
in the Agreement).




(r)

Certification of Equity Conditions. A false or inaccurate certification
(including, without limitation, a false or inaccurate deemed certification) by
the Company that the Equity Conditions are satisfied, that there has been no
Equity Conditions Failure or as to whether any Event of Default has occurred.
For the avoidance of doubt, an Equity Conditions Failure itself shall not
constitute an Event of Default pursuant to this Section 4.1(r).




(s)

DWAC Eligibility. The failure of any of the DWAC Eligible Conditions to be
satisfied at any time during which the Company has obligations under this Note.




(t)

Cross Default. Notwithstanding anything to the contrary contained in this Note
or the other Transaction Documents, a breach or default by the Company of any
covenant or other term or condition contained in (i) any of the other
Transaction Documents, or (ii) any Other Agreements (defined below); shall, at
the option of the Holder, be considered a default under this Note, in which
event the Holder shall be entitled (but in no event required) to apply all
rights and remedies of the Holder under the terms of this Note. The Company
hereby agrees to notify the Holder in writing within three (3) Trading Days
after any such default; provided, however, any filing of an 8-K that identifies
any such default shall not be deemed notice under this Section 4.1(t). “Other
Agreements” means, collectively, all existing and future agreements and
instruments between, among or by the Company (or a Subsidiary), on the one hand,
and the Holder (or an Affiliate of Holder), on the other hand. For the avoidance
of doubt, all existing and future loan transactions between the Company and the
Holder and its Affiliates will be cross-defaulted with each other loan
transaction and with all other existing and future debt of the Company to the
Holder.




(u)

Reduced Market Capitalization of the Common Stock. If at any time the Market
Capitalization of the Common Stock is less than five (5) times the Original
Principal Amount.




Each subsection of this Section 4.1 shall be interpreted and applied
independently, and no such subsection shall be deemed to limit or qualify any
other subsection in any manner whatsoever.





7




--------------------------------------------------------------------------------




4.2.

Notice of an Event of Default; Remedies; Redemption Right. Upon the occurrence
of an Event of Default, the Company shall within one (1) Trading Day deliver
written notice thereof via facsimile and reputable overnight courier (with next
day delivery specified) (an “Event of Default Notice”) to the Holder.




(a)

At any time and from time to time after the earlier of the Holder’s receipt of
an Event of Default Notice and the Holder becoming aware of an Event of Default,
the Holder may require the Company to redeem (regardless of whether such Event
of Default has been cured) all or any portion of this Note by delivering written
notice thereof (the “Event of Default Redemption Notice”) to the Company, which
Event of Default Redemption Notice shall indicate the portion of the Outstanding
Balance (without regard to Conversion Eligible Tranches) the Holder is electing
to redeem (the “Default Redemption Amount”). Redemptions required by this
Section 4.2(a) shall be made in accordance with the provisions of Section 10.
Notwithstanding anything to the contrary in this Section 4, but subject to
Section 3.4, until the Default Redemption Amount (together with Late Charges
thereon) is paid in full pursuant to and in accordance with the terms set forth
in Section 10, the Outstanding Balance (together with any Late Charges thereon),
may be converted, in whole or in part from time to time, by the Holder into
Common Stock pursuant to the other terms of this Note. In the event of a partial
redemption of this Note pursuant hereto, the applicable Default Redemption
Amount shall be deducted from the Tranches set forth in the Event of Default
Redemption Notice. Notwithstanding the foregoing, this Section 4.2(a) shall not
apply to an Event of Default arising under Section 4.1(h) (Bankruptcy).




(b)

Upon the occurrence of an Event of Default occurring under Section 4.1(h) due to
the institution by or against the Company of any bankruptcy proceeding for
relief under any bankruptcy law or any law for the relief of debtors, (i) the
Outstanding Balance shall automatically increase to an amount equal to the
Outstanding Balance immediately prior to such Event of Default multiplied by the
Redemption Premium, and (ii) all amounts owed under this Note (without regard to
Conversion Eligible Tranches) shall accelerate and be immediately due and
payable, all without the need for any further notice to or action by any party
hereunder.  




(c)

As of the date of any Event of Default, this Note (without regard to Conversion
Eligible Tranches) shall thereafter accrue interest at the rate of 1.83% per
month (or 22% per annum), compounding daily, whether before or after judgment;
provided, however, that notwithstanding any provision to the contrary herein, in
no event shall the applicable interest rate at any time exceed the maximum
interest rate allowed under applicable law.




(d)

Upon the occurrence of any Event of Default under Section 4.1(a) or Section
4.1(b) hereof, the Holder may elect in writing from time to time with respect to
one or more Installment Dates: (i) to accelerate or postpone the designated
Installment Date to a date specified by Holder, and/or (ii) to designate the
Company Redemption Amount and/or the Company Conversion Amount under Section 8
that will apply to each Installment Date.




(e)

After any Event of Default arising under Section 4.1(b), Holder will be entitled
to the remedies set forth in Section 3.3(b) hereof.




(f)

Notwithstanding and in addition to any other provision contained herein, if
Section 3 Conversion Shares are delivered to Holder in certificated form rather
than electronic form, the Outstanding Balance shall automatically increase by an
amount equal to the decline in Value (as defined below), if any, of such shares
between the time the certificate representing such shares was required to be
delivered to the Holder hereunder, and the date such shares become Free Trading.
The Company agrees to use its best efforts to cause such shares to become Free
Trading. “Value”, as used in this subsection, shall mean the five (5) Trading
Day trailing average VWAP for the applicable shares.





8




--------------------------------------------------------------------------------




5.

RIGHTS UPON FUNDAMENTAL TRANSACTION.




5.1.

Assumption. The Company shall not enter into or be party to a Fundamental
Transaction unless (i) the Successor Entity assumes in writing all of the
obligations of the Company under this Note and the other Transaction Documents
in accordance with the provisions of this Section 5.1 pursuant to written
agreements in form and substance satisfactory to the Holder and approved by the
Holder, in its sole discretion, prior to such Fundamental Transaction, including
agreements to deliver to the Holder in exchange for this Note a security of the
Successor Entity evidenced by a written instrument substantially similar in form
and substance to this Note, including, without limitation, having a principal
amount and interest rate equal to the principal amounts then outstanding and the
interest rates of this Note, having similar conversion rights as this Note and
having similar ranking to this Note, and being satisfactory to the Holder in its
sole discretion, (ii) the Successor Entity is a publicly traded corporation
whose common stock is quoted on or listed for trading on an Eligible Market, and
(iii) the Company has received the Holder’s prior written consent to enter into
such Fundamental Transaction. Upon the occurrence of any Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Note and the other Transaction Documents referring to the “Company” shall
refer instead to the Successor Entity), and may exercise every right and power
of the Company and shall assume all of the obligations of the Company under this
Note and the other Transaction Documents with the same effect as if such
Successor Entity had been named as the Company herein. Upon consummation of a
Fundamental Transaction, the Successor Entity shall deliver to the Holder
confirmation that there shall be issued upon conversion or redemption of this
Note at any time after the consummation of such Fundamental Transaction, in lieu
of the shares of the Company’s Common Stock (or other securities, cash, assets
or other property (except such items still issuable under Section 6, which shall
continue to be receivable thereafter) issuable upon the conversion or redemption
of this Note prior to such Fundamental Transaction), such shares of the publicly
traded common stock (or their equivalent) of the Successor Entity (including its
Parent Entity) which the Holder would have been entitled to receive upon the
happening of such Fundamental Transaction had this Note been converted
immediately prior to such Fundamental Transaction (without regard to any
limitations on the conversion of this Note), as adjusted in accordance with the
provisions of this Note. The provisions of this Section 5 shall apply similarly
and equally to successive Fundamental Transactions and shall be applied without
regard to any limitations on the conversion of this Note.




5.2.

Notice of a Fundamental Transaction; Redemption Right. No sooner than twenty
(20) Trading Days nor later than ten (10) Trading Days prior to the consummation
of a Fundamental Transaction, but not prior to the public announcement of such
Fundamental Transaction, the Company shall deliver written notice thereof via
facsimile and reputable overnight courier to the Holder (a “Fundamental
Transaction Notice”). At any time during the period beginning after the Holder’s
receipt of a Fundamental Transaction Notice or the Holder becoming aware of a
Fundamental Transaction if a Fundamental Transaction Notice is not delivered to
the Holder in accordance with the immediately preceding sentence (as applicable)
and ending on the later of twenty (20) Trading Days after (i) consummation of
such Fundamental Transaction and (ii) the date of receipt of such Fundamental
Transaction Notice, the Holder may require the Company to redeem all or any
portion of this Note by delivering written notice thereof (“Fundamental
Transaction Redemption Notice”) to the Company, which Fundamental Transaction
Redemption Notice shall indicate the portion of the Outstanding Balance (without
regard to Conversion Eligible Tranches) the Holder is electing to redeem (the
“Fundamental Transaction Redemption Amount”). The Fundamental Transaction
Redemption Amount shall be redeemed by the Company in cash pursuant to and in
accordance with Section 10 and shall have priority to payments to stockholders
in connection with such Fundamental Transaction. Notwithstanding anything to the
contrary in this Section 5, but subject to Section 3.4, until the Fundamental
Transaction Redemption Amount (together with any Late Charges thereon) is paid
in full pursuant to and in accordance with the terms set forth in Section 10,
the Outstanding Balance (together with any Late Charges thereon), may be
converted, in whole or in part from time to time, by the Holder into Common
Stock pursuant to Section 3. In the event of a partial redemption of this Note
pursuant hereto, the applicable Fundamental Transaction Redemption Amount shall
be deducted from the Tranches set forth in the Fundamental Transaction
Redemption Notice.





9




--------------------------------------------------------------------------------




5.3.

Paid in Full. Notwithstanding anything to the contrary in this Section 5, in no
case shall any Fundamental Transaction be consummated prior to the prepayment in
full of the Outstanding Balance of this Note, with such prepayment subject to
the Prepayment Premium for the entire Outstanding Balance.




6.

DISTRIBUTION OF ASSETS; RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER
CORPORATE EVENTS.




6.1.

Distribution of Assets. Without the prior written consent of Holder, the Company
agrees not to declare or make any dividend or other distributions of its assets
(or rights to acquire its assets) to any or all holders of shares of Common
Stock, by way of return of capital or otherwise (including, without limitation,
any distribution of cash, stock or other securities, property or options by way
of a dividend, spin off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction).




6.2.

Purchase Rights. In addition to any adjustments pursuant to Section 7 below, if
at any time the Company grants, issues or sells any Options, Convertible
Securities or rights to purchase stock, warrants, securities or other property
pro rata to the record holders of any class of Common Stock (the “Purchase
Rights”), then the Holder will be entitled to acquire, upon the terms applicable
to such Purchase Rights, the aggregate Purchase Rights which the Holder could
have acquired if the Holder had held the number of shares of Common Stock
acquirable upon complete conversion of all Conversion Eligible Tranches (without
taking into account any other limitations or restrictions on the convertibility
of this Note) in existence immediately before the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights (provided,
however, to the extent that the Holder’s right to participate in any such
Purchase Right would result in the Holder exceeding the Maximum Percentage, then
the Holder shall not be entitled to participate in such Purchase Right to such
extent (or beneficial ownership of such shares of Common Stock as a result of
such Purchase Right to such extent) and such Purchase Right to such extent shall
be held in abeyance for the Holder until such time, if ever, as its right
thereto would not result in the Holder exceeding the Maximum Percentage).




6.3.

Other Corporate Events. In addition to and not in substitution for any other
rights hereunder, prior to the consummation of any Fundamental Transaction
pursuant to which holders of shares of Common Stock are entitled to receive
securities or other assets with respect to or in exchange for shares of Common
Stock (a “Corporate Event”), the Company shall make appropriate provision to
insure that the Holder will thereafter have the right to receive upon a
conversion of this Note (i) in addition to the shares of Common Stock receivable
upon such conversion, such securities or other assets to which the Holder would
have been entitled with respect to such shares of Common Stock had such shares
of Common Stock been held by the Holder upon the consummation of such Corporate
Event (without taking into account any limitations or restrictions on the
convertibility of this Note) or (ii) in lieu of the shares of Common Stock
otherwise receivable upon such conversion, such securities or other assets
received by the holders of shares of Common Stock in connection with the
consummation of such Corporate Event in such amounts as the Holder would have
been entitled to receive had this Note initially been issued with conversion
rights for the form of such consideration (as opposed to shares of Common Stock)
using a conversion rate for such consideration commensurate with the Conversion
Rate. Provision made pursuant to the preceding sentence shall be in a form and
substance satisfactory to the Holder. The provisions of this Section 6 shall
apply similarly and equally to successive Corporate Events and shall be applied
without regard to any limitations on the conversion or redemption of this Note.





10




--------------------------------------------------------------------------------




7.

RIGHTS UPON ISSUANCE OF SECURITIES.




7.1.

Adjustment of Conversion Price upon Issuance of Common Stock. Except with
respect to Excluded Securities, if and whenever on or after the Issuance Date
the Company issues or sells Common Stock, Options, Convertible Securities, or
upon any conversion or Deemed Issuance, or in accordance with subsections (a)
through (f) below is deemed to have issued or sold, any shares of Common Stock
(including without limitation the issuance or sale of shares of Common Stock
owned or held by or for the account of the Company, but excluding any Excluded
Securities issued or sold or deemed to have been issued or sold) for a
consideration per share (the “New Issuance Price”) less than a price equal to
the Conversion Price in effect immediately prior to such issue, conversion, or
sale or deemed issuance or sale (such Conversion Price then in effect is
referred to herein as the “Applicable Price”) (the foregoing a “Dilutive
Issuance”), then, immediately after such Dilutive Issuance, the Conversion Price
then in effect shall be reduced to an amount equal to the New Issuance Price.
 For the avoidance of doubt, if the New Issuance Price is greater than the
Applicable Price, there shall be no adjustment to the Conversion Price. For
purposes of determining the adjusted Conversion Price under this Section 7.1,
the following shall be applicable:




(a)

Issuance of Options. If the Company in any manner grants or sells any Options
and the lowest price per share for which one share of Common Stock is issuable
upon the exercise of any such Option or upon conversion, exercise or exchange of
any Convertible Securities issuable upon exercise of any such Option is less
than the Applicable Price, then such share of Common Stock shall be deemed to be
outstanding and to have been issued and sold by the Company at the time of the
granting or sale of such Option for such price per share. For purposes of this
Section 7.1(a), the “lowest price per share for which one share of Common Stock
is issuable upon the exercise of any such Options or upon conversion, exercise
or exchange of any Convertible Securities issuable upon exercise of any such
Option” shall be equal to (1) the lower of (x) the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to any
one share of Common Stock upon the granting or sale of such Option, upon
exercise of such Option and upon conversion, exercise or exchange of any
Convertible Security issuable upon exercise of such Option and (y) the lowest
exercise price set forth in such Option for which one share of Common Stock is
issuable upon the exercise of any such Options or upon conversion, exercise or
exchange of any Convertible Securities issuable upon exercise of any such Option
minus (2) the sum of all amounts paid or payable to the holder of such Option
(or any other Person) upon the granting or sale of such Option, upon exercise of
such Option and upon conversion, exercise or exchange of any Convertible
Security issuable upon exercise of such Option plus the value of any other
consideration received or receivable by, or benefit conferred on, the holder of
such Option (or any other Person). Except as contemplated below, no further
adjustment of the Conversion Price shall be made upon the actual issuance of
such share of Common Stock or of such Convertible Securities upon the exercise
of such Options or upon the actual issuance of such share of Common Stock upon
conversion, exercise or exchange of such Convertible Securities.




(b)

Issuance of Convertible Securities. If the Company in any manner issues or sells
any Convertible Securities and the lowest price per share for which one share of
Common Stock is issuable upon the conversion, exercise or exchange thereof is
less than the Applicable Price, then such share of Common Stock shall be deemed
to be outstanding and to have been issued and sold by the Company at the time of
the issuance or sale of such Convertible Securities for such price per share.
For the purposes of this Section 7.1(b), the “lowest price per share for which
one share of Common Stock is issuable upon the conversion, exercise or exchange
thereof” shall be equal to (1) the lower of (x) the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to one
share of Common Stock upon the issuance or sale of the Convertible Security and
upon conversion, exercise or exchange of such Convertible Security and (y) the
lowest conversion price set forth in such Convertible Security for which one
share of Common Stock is issuable upon conversion, exercise or exchange thereof
minus (2) the sum of all amounts paid or payable to the holder of such
Convertible Security (or any other Person) upon the issuance or sale of such
Convertible Security plus the value of any other consideration received or
receivable by, or benefit conferred on, the holder of such Convertible Security
(or any other Person). Except as contemplated below, no further adjustment of
the Conversion Price shall be made upon the actual issuance of such share of
Common Stock upon conversion, exercise or exchange of such Convertible
Securities, and if any such issue or sale of such Convertible Securities is made
upon exercise of any Options for which adjustment of the Conversion Price has
been or is to be made pursuant to other provisions of this Section 7.1, except
as contemplated below, no further adjustment of the Conversion Price shall be
made by reason of such issue or sale.





11




--------------------------------------------------------------------------------




(c)

Change in Option Price or Rate of Conversion. If the purchase or exercise price
provided for in any Options, the additional consideration, if any, payable upon
the issue, conversion, exercise or exchange of any Convertible Securities, or
the rate at which any Convertible Securities are convertible into or exercisable
or exchangeable for shares of Common Stock increases or decreases at any time,
the Conversion Price in effect at the time of such increase or decrease shall be
adjusted to the Conversion Price which would have been in effect at such time
had such Options or Convertible Securities provided for such increased or
decreased purchase price, additional consideration or increased or decreased
conversion rate (as the case may be) at the time initially granted, issued or
sold. For purposes of this Section 7.1(c), if the terms of any Option or
Convertible Security that was outstanding as of the Issuance Date are increased
or decreased in the manner described in the immediately preceding sentence, then
such Option or Convertible Security and the shares of Common Stock deemed
issuable upon exercise, conversion or exchange thereof shall be deemed to have
been issued as of the date of such increase or decrease. No adjustment pursuant
to this Section 7.1 shall be made if such adjustment would result in an increase
of the Conversion Price then in effect.




(d)

Calculation of Consideration Received. If any Option or Convertible Security is
issued or deemed issued in connection with the issuance or sale or deemed
issuance or sale of any other securities of the Company, together comprising one
integrated transaction, (x) such Option or Convertible Security (as applicable)
will be deemed to have been issued for consideration equal to the Black Scholes
Consideration Value thereof and (y) the other securities issued or sold or
deemed to have been issued or sold in such integrated transaction shall be
deemed to have been issued for consideration equal to the difference of (I) the
aggregate consideration received by the Company minus (II) the Black Scholes
Consideration Value of each such Option or Convertible Security (as applicable).
If any shares of Common Stock, Options or Convertible Securities are issued or
sold or deemed to have been issued or sold for cash, the consideration received
therefor will be deemed to be the net amount received by the Company therefor.
If any shares of Common Stock, Options or Convertible Securities are issued or
sold for a consideration other than cash, the amount of such consideration
received by the Company will be the fair value of such consideration, except
where such consideration consists of publicly traded securities, in which case
the amount of consideration received by the Company for such securities will be
the average VWAP of such security for the five (5) Trading Day period
immediately preceding the date of receipt. If any shares of Common Stock,
Options or Convertible Securities are issued to the owners of the non-surviving
entity in connection with any merger in which the Company is the surviving
entity, the amount of consideration therefor will be deemed to be the fair value
of such portion of the net assets and business of the non-surviving entity as is
attributable to such shares of Common Stock, Options or Convertible Securities
(as the case may be). The fair value of any consideration other than cash or
publicly traded securities will be determined jointly by the Company and the
Holder. If such parties are unable to reach agreement within ten (10) Trading
Days after the occurrence of an event requiring valuation (the “Valuation
Event”), the fair value of such consideration will be determined within five
(5) Trading Days after the tenth (10th) day following such Valuation Event by an
independent, reputable appraiser jointly selected by the Company and the Holder.
The determination of such appraiser shall be final and binding upon all parties
absent manifest error and the fees and expenses of such appraiser shall be borne
by the Company.




(e)

Deemed Warrant Issuance. If Company fails to deliver Warrant Shares as required
by the Warrant (as both such terms are defined in the Agreement) issued to
Holder pursuant to the Transaction Documents, in addition to such failure to act
being considered an Event of Default hereunder, for purposes of this Section 7.1
the Company shall also be deemed to have issued the Warrant Shares to Holder on
the applicable date set forth in the Warrant and pursuant to the terms set forth
therein (the “Deemed Warrant Issuance”).




(f)

Record Date. If the Company takes a record of the holders of shares of Common
Stock for the purpose of entitling them (A) to receive a dividend or other
distribution payable in Common Stock, Options or in Convertible Securities or
(B) to subscribe for or purchase shares of Common Stock, Options or Convertible
Securities, then such record date will be deemed to be the date of the issue or
sale of the shares of Common Stock deemed to have been issued or sold upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase (as the case may
be).





12




--------------------------------------------------------------------------------




7.2.

Adjustment of Conversion Price upon Subdivision or Combination of Common Stock.
Without limiting any provision of Section 5 or Section 7.1, if the Company at
any time on or after the Issuance Date subdivides (by any stock split, stock
dividend, recapitalization or otherwise) one or more classes of its outstanding
shares of Common Stock into a greater number of shares, the Conversion Price in
effect immediately prior to such subdivision will be proportionately reduced.
Without limiting any provision of Section 5 or Section 7.1, if the Company at
any time on or after the Issuance Date combines (by combination, reverse stock
split or otherwise) one or more classes of its outstanding shares of Common
Stock into a smaller number of shares, the Conversion Price in effect
immediately prior to such combination will be proportionately increased. Any
adjustment pursuant to this Section 7.2 shall become effective immediately after
the effective date of such subdivision or combination. If any event requiring an
adjustment under this Section 7.2 occurs during the period that a Conversion
Price is calculated hereunder, then the calculation of such Conversion Price
shall be adjusted appropriately to reflect such event.




7.3.

Other Events. In the event that the Company (or any Subsidiary) shall take any
action to which the provisions hereof are not strictly applicable, or, if
applicable, would not operate to protect the Holder from dilution or if any
event occurs of the type contemplated by the provisions of this Section 7 but
not expressly provided for by such provisions (including, without limitation,
the granting of stock appreciation rights, phantom stock rights or other rights
with equity features), then the Company’s board of directors shall in good faith
determine and implement an appropriate adjustment in the Conversion Price so as
to protect the rights of the Holder, provided that no such adjustment pursuant
to this Section 7.3 will increase the Conversion Price as otherwise determined
pursuant to this Section 7, provided further that if the Holder does not accept
such adjustments as appropriately protecting its interests hereunder against
such dilution, then the Company’s board of directors and the Holder shall agree,
in good faith, upon an independent investment bank of nationally recognized
standing to make such appropriate adjustments, whose determination shall be
final and binding and whose fees and expenses shall be borne by the Company.




8.

COMPANY INSTALLMENT CONVERSION OR REDEMPTION. Beginning on the date that is one
hundred eighty (180) calendar days after the Issuance Date (the “Initial
Installment Date”), and on each applicable Installment Date thereafter, the
Company shall pay to the Holder of this Note the applicable Installment Amount
due on such date, subject to the provisions of this Section 8. Payments of the
Installment Amount may be made (a) in cash (a “Company Redemption”), (b) by
converting such Installment Amount into shares of Common Stock in accordance
with this Section 8 (a “Company Conversion”), or (c) by any combination of a
Company Conversion and a Company Redemption so long as the entire amount of such
Installment Amount due shall be converted and/or redeemed by the Company on the
applicable Installment Date. Notwithstanding the foregoing, the Company will not
be entitled to elect a Company Conversion with respect to any portion of such
Installment Amount and shall be required to pay the entire amount of such
Installment Amount in cash pursuant to a Company Redemption if on the applicable
Pre-Installment Notice Due Date (defined below) or on the applicable Installment
Date (as the case may be) there is an Equity Conditions Failure, and such
failure is not waived by Holder as permitted herein.








13




--------------------------------------------------------------------------------




8.1.

General. On or prior to the date which is the twenty-third (23rd) Trading Day
prior to each Installment Date (each, a “Pre-Installment Notice Due Date”), the
Company shall deliver written notice to the Holder substantially in the form
attached hereto as Exhibit C-1 (each, a “Pre-Installment Notice”). Each such
Pre-Installment Notice shall state (a) the portion of the Installment Amount to
be converted pursuant to a Company Conversion (the “Company Conversion Amount”),
and (b) the portion of the Installment Amount to be paid in cash pursuant to a
Company Redemption (the “Company Redemption Amount”). The Company Conversion
Amount plus the Company Redemption Amount must equal the Installment Amount. To
the extent a Company Conversion is not permitted pursuant to this Note, the
Company Redemption Amount will automatically increase so that the permitted
Company Conversion Amount plus the Company Redemption Amount equal the
Installment Amount. If the applicable Installment Amount is to be paid, in whole
or in part, pursuant to a Company Conversion, the Company must certify that
there is not an Equity Conditions Failure as of the Pre-Installment Notice Due
Date. Each Pre-Installment Notice shall be irrevocable and may not be revoked by
the Company. If the Company does not timely deliver a Pre-Installment Notice on
an applicable Pre-Installment Notice Due Date that complies with this Section 8,
then the Company shall be deemed to have delivered on such Pre-Installment
Notice Due Date an irrevocable Pre-Installment Notice confirming a Company
Conversion of the entire Installment Amount payable as required hereunder and
shall be deemed to have certified that there is not an Equity Conditions Failure
as of the applicable Pre-Installment Notice Due Date. If the Holder prepares and
delivers to the Company the Pre-Installment Notice as permitted by Section 8.7
hereof, and the Company does not modify or prepare a replacement Pre-Installment
Notice prior to the Pre-Installment Notice Due Date, then the Company shall be
deemed to have ratified and confirmed such notice and, unless otherwise stated,
certified that there is not an Equity Conditions Failure as of the
Pre-Installment Notice Due Date. The applicable Company Conversion Amount
(whether set forth in the applicable Pre-Installment Notice or by operation of
this Section 8) shall be converted in accordance with Section 8.2 or Section
8.4, as applicable, and the applicable Company Redemption Amount shall be
redeemed in accordance with Section 8.3.




8.2.

Mechanics of Company Conversion. Subject to Section 3.4, if the Company delivers
a Pre-Installment Notice and elects, or is deemed to have delivered a
Pre-Installment Notice and deemed to have elected, in whole or in part, a
Company Conversion in accordance with Section 8.1, then this Section 8.2 shall
apply. Notwithstanding the foregoing, if an Equity Conditions Failure has
occurred as of the applicable Pre-Installment Notice Due Date, then the Company
shall identify each such Equity Conditions Failure in the Pre-Installment Notice
and request a waiver thereof from Holder pursuant to Section 8.6 hereof. (i) If
such waiver is obtained (which waiver may be provided at any time by the
Holder), and all DWAC Eligible Conditions are then satisfied and a Company
Conversion is not otherwise prohibited under any other provision of this Note,
then the remainder of this Section 8.2 shall apply to the Company Conversion;
(ii) if such waiver is obtained, but all DWAC Eligible Conditions are not then
satisfied, then the remainder of this Section 8.2 shall not apply and the
Company must deliver certificated Common Stock to Holder pursuant to Section 8.4
hereof; or (iii) if such waiver is not obtained, then the Holder may designate
in writing whether the applicable Installment Amount is paid as a Company
Conversion under this Section 8.2 or a Company Redemption under Section 8.3
hereof, or any combination thereof; provided, however, that if no such
designation is made by the Holder, then the applicable Installment Amount must
be paid as a Company Redemption under Section 8.3 hereof; provided, further,
that if such Equity Conditions Failure arises from a Non-Waivable Equity
Condition, then the applicable Installment Amount must be paid as a Company
Redemption under Section 8.3 hereof. To the extent applicable as set forth
above:




(a)

No later than three (3) Trading Days after each applicable Pre-Installment
Notice Due Date, the Company shall deliver to the Holder’s account the
Pre-Installment Conversion Shares, and as to which the Holder shall be the owner
thereof as of the applicable Pre-Installment Notice Due Date.





14




--------------------------------------------------------------------------------




(b)

No later than three (3) Trading Days after each Installment Date, the Company
shall deliver to the Holder’s account a number of shares of Common Stock equal
to the amount, if any, by which the Post-Installment Conversion Shares exceed
the Pre-Installment Conversion Shares previously delivered to Holder, registered
in the name of the Holder or its designee. So long as no Event of Default has
occurred regarding payment, conversion or redemption under this Note (each a
“Payment Default”), if the Pre-Installment Conversion Shares on the applicable
Installment Date exceed the Post-Installment Conversion Shares, then the excess
will be applied towards the next Conversion Shares to be issued by the Company
(unless the Outstanding Balance has been reduced to zero, in which case Holder
will return such excess shares to the Company). If a Payment Default has
occurred and the Pre-Installment Conversion Shares for the applicable
Installment Date exceed the Post-Installment Conversion Shares, then Holder
shall not be required to return to the Company any of the excess shares or apply
such excess shares to any future issuance or conversion of shares hereunder. The
Company agrees to deliver to the Holder such information and calculations
required under this Section 8.2(b) substantially in the form attached hereto as
Exhibit C-2 (each, an “Installment Date Notice”).




(c)

If an Event of Default occurs during any applicable Company Conversion Measuring
Period (defined below), then Holder may elect to either (i) return any
Pre-Installment Conversion Shares delivered in connection with the applicable
Installment Date with no reduction in the Outstanding Balance for such shares,
or (ii) retain such Pre-Installment Conversion Shares and reduce the Outstanding
Balance in connection therewith by an amount equal to the retained
Pre-Installment Conversion Shares multiplied by the lower of (a) the
Pre-Installment Conversion Price, and (b) the Post-Installment Conversion Price.
“Company Conversion Measuring Period” means the period beginning on the
applicable Pre-Installment Notice Due Date and ending on the applicable
Installment Date.  




(d)

If no Equity Conditions Failure existed as of the Pre-Installment Notice Due
Date, but an Equity Conditions Failure exists as of the applicable Installment
Date, and such is not waived as permitted herein, then, at the option of the
Holder designated in writing to the Company, the Holder may require the Company
to do any one or more of the following:




(i)

the Company must redeem all or any part designated by the Holder of the Company
Conversion Amount for which shares have not yet been delivered to Holder (such
designated amount is referred to as the “Designated Redemption Amount”). The
Company must pay the Designated Redemption Amount to the Holder within three
(3) Trading Days of such Installment Date, by wire transfer of immediately
available funds (if the Company fails to pay the Designated Redemption Amount by
the third (3rd) Trading Day following such written notice to the Company, then
such failure to pay shall be an Event of Default under Section 4.1(a) hereof).
In such event, the Outstanding Balance of the Note will be reduced by an amount
equal to the retained Pre-Installment Conversion Shares multiplied by the lower
of (a) the Pre-Installment Conversion Price, and (b) the Post-Installment
Conversion Price; or




(ii)

the Company Conversion shall be null and void with respect to the Company
Conversion Amount for which shares have not yet been delivered to Holder; the
Outstanding Balance will be reduced by an amount equal to the retained
Pre-Installment Conversion Shares multiplied by the lower of (a) the
Pre-Installment Conversion Price, and (b) the Post-Installment Conversion Price;
and the Holder shall be entitled to all the rights of a holder of this Note with
respect to such remaining Company Conversion Amount, including without
limitation, requiring such remaining Company Conversion to occur after one or
more subsequent written notices (each a “Subsequent Notice”) are delivered by
the Holder to the Company; provided, however, the Conversion Price for such
remaining Company Conversion Amount shall thereafter be adjusted to equal the
lesser of (Y) the Default Conversion Price as in effect on the date on which the
Holder voided the Company Conversion and (Z) the Default Conversion Price that
would be in effect on the date on which the Holder delivers the Subsequent
Notice to the Company electing to proceed with all or a portion of the remaining
Company Conversion Amount (such date to be treated as if it were an Installment
Date for the designated Company Conversion Amount).





15




--------------------------------------------------------------------------------




(e)

Notwithstanding anything to the contrary in this Section 8.2, but subject to
Section 3.4, until the Company delivers Common Stock representing the Company
Conversion Amount to the Holder pursuant to the terms of this Section 8.2, the
Company Conversion Amount may be converted by the Holder into Common Stock
pursuant to Section 3. In the event that the Holder elects to convert the
Company Conversion Amount prior to the applicable Installment Date as set forth
in the immediately preceding sentence, the Company Conversion Amount so
converted shall be deducted from the Conversion Eligible Tranche(s) as set forth
in the applicable Conversion Notice.




(f)

All Common Stock to be delivered to the Holder under this Section 8.2 shall be
transferred via the DWAC system.  Failure to do so shall constitute an Event of
Default under Section 4.1(b) hereof.




8.3.

Mechanics of Company Redemption. If the Company elects, or is required to elect,
a Company Redemption, in whole or in part, in accordance with Section 8.1 or
Section 8.2, then the Company Redemption Amount, if any, which is to be paid to
the Holder on the applicable Installment Date shall be redeemed by the Company
on such Installment Date in an amount of cash, and the Company shall pay to the
Holder on such Installment Date, by wire transfer of immediately available funds
an amount, equal to the applicable Company Redemption Amount. If the Company
fails to pay the applicable Company Redemption Amount on the applicable
Installment Date, then, at the option of the Holder designated in writing to the
Company (any such designation shall be a “Conversion Notice” for purposes of
this Note), the Holder may require the Company to convert all or any part of the
Company Redemption Amount at the Default Conversion Price (determined as of the
date of such designation as if such date were an Installment Date). Conversions
required by this Section 8.3 shall be made in accordance with the provisions of
Section 3.3. Notwithstanding anything to the contrary in this Section 8.3, but
subject to Section 3.4 and the Holder’s right to require the Company to convert
all or any part of the Company Redemption Amount at the Default Conversion Price
as set forth above, until the Company Redemption Amount (together with any Late
Charges thereon) is paid in full, the Company Redemption Amount (together with
any Late Charges thereon) may be converted, in whole or in part, by the Holder
into Common Stock pursuant to Section 3. In the event the Holder elects to
convert all or any portion of the Company Redemption Amount prior to the
applicable Installment Date as set forth in the immediately preceding sentence,
the Company Redemption Amount so converted shall be deducted from the Conversion
Eligible Tranche(s) set forth in the applicable Conversion Notice.




8.4.

DWAC Eligibility. If, when the Company delivers a Pre-Installment Notice and
elects, or is deemed to have delivered a Pre-Installment Notice and deemed to
have elected, in whole or in part, a Company Conversion in accordance with
Section 8.1, and the DWAC Eligible Conditions are not then satisfied but Holder
waives the corresponding Equity Conditions Failure pursuant to Section 8.6,
then, in accordance with Section 8.2, although such status will constitute an
Event of Default hereunder, shares required to be issued to the Holder under
this Section 8 shall be issued (without limiting any of Holder’s rights with
respect to the Event of Default) as follows:




(a)

No later than three (3) Trading Days after delivery or deemed delivery (as
applicable) of the applicable Pre-Installment Notice setting forth a Company
Conversion Amount, the Company shall deliver to the Holder or its broker, via
reputable overnight courier, the Pre-Installment Certificated Shares by original
share certificate, registered in the name of the Holder or its designee;
provided, however, that so long as shares are not provided electronically to the
Holder under Section 8, the Pre-Installment Certificated Shares shall equal two
(2) times the number of Pre-Installment Conversion Shares that would otherwise
be transferred electronically to the Holder.




(b)

The Company agrees to use its best efforts to cause such shares to become Free
Trading (the first date such occurs, the “Free Trading Date”). The Holder will
notify the Company of the Free Trading Date via email within two (2) Trading
Days after the occurrence of the Free Trading Date.





16




--------------------------------------------------------------------------------




(c)

Provided that there is no Equity Conditions Failure as of the date that is
twenty-three (23) Trading Days after the applicable Free Trading Date (the
“Certificated Shares Installment Date”) (or such failure is waived as permitted
herein) and a Company Conversion is not otherwise prohibited under any other
provision of this Note, no later than three (3) Trading Days after the
applicable Certificated Shares Installment Date, the Company shall deliver to
the Holder or its broker via reputable overnight courier the Post-Installment
Certificated Shares, less the Pre-Installment Certificated Shares previously
delivered to the Holder, by original share certificate, registered in the name
of the Holder or its designee. So long as no Payment Default has occurred, if
the Pre-Installment Certificated Shares for the applicable Certificated Shares
Installment Date exceed the Post-Installment Certificated Shares, then the
excess will be applied towards the next Conversion Shares to be issued by the
Company (unless the Outstanding Balance has been reduced to zero, in which case
Holder will return such excess shares to the Company). If a Payment Default has
occurred and the Pre-Installment Certificated Shares for the applicable
Certificated Shares Installment Date exceed the Post-Installment Certificated
Shares, then Holder shall not be required to return to the Company any of the
excess shares or apply such excess shares to any future issuance or conversion
of shares hereunder.




8.5.

Deemed Issuance. If Company (or its Transfer Agent) fails to deliver shares as
required by any portion of this Section 8, in addition to such failure to act
being considered an Event of Default hereunder, for purposes of Section 7.1, the
Company shall also be deemed to have issued the Pre-Installment Conversion
Shares, Post-Installment Conversion Shares, Pre-Installment Certificated Shares,
or Post-Installment Certificated Shares, as applicable, to Holder on the latest
possible permitted date pursuant to the terms set forth in this Section 8, with
Holder entitled to all the rights and privileges associated with such deemed
issued shares (the “Deemed Installment Issuance”).




8.6.

Waiver of Equity Conditions Failure. Notwithstanding anything in this Note to
the Contrary, the Holder may waive in writing any Equity Conditions Failure,
except for the Non-Waivable Equity Conditions (defined below).  For purposes of
this Section 8, “Non-Waivable Equity Conditions” refers to (A) the Equity
Condition set forth in Section 27.19(iv) (indicating that Holder may not own
more than the Maximum Percentage set forth in Section 3.4 of this Note), and (B)
the Equity Condition set forth in Section 27.19(v) (Common Stock may be issued
without violating the rules of the Eligible Market). Any such waiver shall only
be made for the purposes of permitting a Company Conversion to occur under this
Section 8 and shall not be deemed a waiver of the underlying default or a
continuing waiver of a future Equity Conditions Failure. Any such waiver shall
not excuse the Company from the performance of any of its current or future
obligations under this Note.




8.7.

Preparation of Installment Notices. Because of the complexity of the
calculations contemplated under this Note, the Holder may, at its discretion,
prepare the Pre-Installment Notice and/or the Installment Date Notice for the
benefit of the Company, including the calculation of Pre-Installment Conversion
Shares, Post-Installment Conversion Shares, Pre-Installment Certificated Shares,
Post-Installment Certificated Shares; provided, however, that no error or
mistake in the preparation of such notices or information may be deemed a waiver
of the Holder’s right to enforce the terms of this Note, even if such error or
mistake arises from the Holder’s own calculation. The Holder may propose any
combination of a Company Conversion and a Company Redemption on the
Pre-Installment Notice prepared by the Holder. If the Company does not modify or
prepare a replacement Pre-Installment Notice prior to the Pre-Installment Notice
Due Date, then the Company shall be deemed to have ratified and confirmed such
notice prepared by the Holder. Nothing in this Section shall be deemed an
obligation of the Holder to prepare any such notices or information, or a waiver
of any of its rights and remedies under this Note.




8.8.

Transfer Fees. The Company shall pay any and all transfer, stamp, issuance and
similar taxes that may be payable with respect to the issuance and delivery of
Pre-Installment Conversion Shares, Post-Installment Conversion Shares,
Pre-Installment Certificated Shares, and Post-Installment Certificated Shares.





17




--------------------------------------------------------------------------------




9.

NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company will
not, by amendment of its Certificate of Incorporation (as defined in the
Agreement), bylaws, or through any reorganization, transfer of assets,
consolidation, merger, scheme of arrangement, dissolution, issue or sale of
securities, or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Note, and will at all times in good
faith carry out all of the provisions of this Note and take all action as may be
required to protect the rights of the Holder of this Note. Without limiting the
generality of the foregoing, the Company (i) shall not increase the par value of
any shares of Common Stock receivable upon conversion of this Note above the
Conversion Price then in effect, (ii) shall take all such actions as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and non-assessable shares of Common Stock upon the conversion of this
Note, and (iii) shall, so long as this Note is outstanding, take all action
necessary to maintain the Share Reserve.




10.

HOLDER’S REDEMPTIONS. If the Holder has submitted to Company an Event of Default
Redemption Notice in accordance with Section 4.2(a), then the Company shall pay
to Holder in cash within ten (10) Trading Days after the Company’s receipt of
such Event of Default Redemption Notice an amount equal to the Default
Redemption Amount multiplied by the Redemption Premium (the “Event of Default
Redemption Price”); provided, however, that the Redemption Premium may only be
applied in computing the Event of Default Redemption Price with respect to two
Events of Default under this Note, and not to any additional Events of Default.
If the Holder has submitted to Company a Fundamental Transaction Redemption
Notice in accordance with Section 5.2, then the Company shall pay to Holder in
cash prior to the consummation of such Fundamental Transaction if such notice is
received prior to the consummation of such Fundamental Transaction and within
ten (10) Trading Days after the Company’s receipt of such notice otherwise, an
amount equal to the Fundamental Transaction Redemption Amount multiplied by the
Redemption Premium (the “Fundamental Transaction Redemption Price”).
Notwithstanding anything in this Note to the contrary, the failure of the
Company to pay the Redemption Price under this Section 10 shall not be
considered a separate Event of Default hereunder. At any time prior to the
payment of the applicable Redemption Price by the Company, the Holder shall have
the option, in lieu of redemption, to cancel the Event of Default Redemption
Notice or the Fundamental Transaction Redemption Notice, as applicable, by
written notice to the Company (the “Redemption Cancellation Notice”). Upon the
Company’s receipt of a Redemption Cancellation Notice, (x) the Outstanding
Balance of this Note as of the date of the Redemption Notice shall be increased
by an amount equal to (1) the applicable Event of Default Redemption Price, or
Fundamental Transaction Redemption Price (as the case may be), minus (2) the
principal portion of the Outstanding Balance submitted for redemption, and the
entire amount of such increase shall be added to the lowest-numbered
then-current Conversion Eligible Tranche; (y) this Note shall thereafter be due
and payable upon demand, with payment of the Outstanding Balance being due ten
(10) Trading Days after written demand therefor from the Holder; and (z) the
Conversion Price of this Note shall be automatically adjusted with respect to
each conversion under this Note effected thereafter by the Holder to the lowest
of (A) 60% of the lowest Closing Bid Price of the Common Stock during the period
beginning on and including the date on which the applicable Redemption Notice is
delivered to the Company and ending on and including the date of the Redemption
Cancellation Notice, (B) the Market Price as of the date of the Redemption
Cancellation Notice, (C) the then current Market Price, and (D) the then current
Conversion Price. The Holder’s delivery of a Redemption Cancellation Notice and
exercise of its rights following such notice shall not affect the Company’s
obligations to make any payments of Late Charges which have accrued prior to the
date of such Redemption Cancellation Notice and shall not be deemed a waiver of
any Event of Default identified in the applicable Event of Default Redemption
Notice.




11.

VOTING RIGHTS. The Holder shall have no voting rights as the holder of this
Note, except as required by law and as expressly provided in this Note.




12.

AMENDING THE TERMS OF THIS NOTE. The prior written consent of the Holder shall
be required for any change or amendment to this Note.




13.

TRANSFER. This Note and any shares of Common Stock issued upon conversion of
this Note may be offered, sold, assigned or transferred by the Holder without
the consent of the Company.





18




--------------------------------------------------------------------------------




14.

REISSUANCE OF THIS NOTE.




14.1.

Transfer. If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will forthwith issue and deliver upon
the order of the Holder a new Note (in accordance with Section 14.4), registered
as the Holder may request, representing the Outstanding Balance being
transferred by the Holder and, if less than the entire Outstanding Balance is
being transferred, a new Note (in accordance with Section 14.4) to the Holder
representing the Outstanding Balance not being transferred.




14.2.

Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note (as to which a written certification and the
indemnification contemplated below shall suffice as such evidence), and, in the
case of loss, theft or destruction, of any indemnification undertaking by the
Holder to the Company in customary and reasonable form and, in the case of
mutilation, upon surrender and cancellation of this Note, the Company shall
execute and deliver to the Holder a new Note (in accordance with Section 14.4)
representing the Outstanding Balance.




14.3.

Note Exchangeable for Different Denominations. This Note is exchangeable, upon
the surrender hereof by the Holder by delivery to the principal office of the
Company, for a new Note or Notes (in accordance with Section 14.4 and in
principal amounts of at least $1,000) representing in the aggregate the
Outstanding Balance of this Note, and each such new Note will represent such
portion of such Outstanding Balance as is designated by the Holder at the time
of such surrender.




14.4.

Issuance of New Notes. Subject to Section 10, whenever the Company is required
to issue a new Note pursuant to the terms of this Note, such new Note (i) shall
be of like tenor with this Note, (ii) shall represent, as indicated on the face
of such new Note, the Outstanding Balance (or in the case of a new Note being
issued pursuant to Section 14.1 or Section 14.3, the portion of the Outstanding
Balance designated by the Holder which, when added to the outstanding balance
represented by the other new Notes issued in connection with such issuance, does
not exceed the Outstanding Balance under this Note immediately prior to such
issuance of new Notes), (iii) shall have an issuance date, as indicated on the
face of such new Note, which is the same as the Issuance Date of this Note,
(iv) shall have the same rights and conditions as this Note, and (v) shall
represent accrued and unpaid Interest and Late Charges and other increases to
the Outstanding Balance as permitted hereunder from the Issuance Date.




15.

REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF.
The remedies, including without limitation the Redemption Premium, Prepayment
Premium, and all other charges, fees, and collection costs provided for in this
Note, shall be cumulative and in addition to all other remedies available under
this Note and any of the other Transaction Documents at law or in equity
(including a decree of specific performance and/or other injunctive relief), and
nothing herein shall limit the Holder’s right to pursue actual and consequential
damages for any failure by the Company to comply with the terms of this Note.
The Company covenants to the Holder that there shall be no characterization
concerning this instrument other than as expressly provided herein. Amounts set
forth or provided for herein with respect to payments, conversion and the like
(and the computation thereof) shall be the amounts to be received by the Holder
and shall not, except as expressly provided herein, be subject to any other
obligation of the Company (or the performance thereof). The Company acknowledges
that a breach by it of its obligations hereunder will cause irreparable harm to
the Holder and that the remedy at law for any such breach may be inadequate. The
Company therefore agrees that, in the event of any such breach or threatened
breach, the Holder shall be entitled, in addition to all other available
remedies, to an injunction restraining any such breach or any such threatened
breach, without the necessity of showing economic loss and without any bond or
other security being required. The Company shall provide all information and
documentation to the Holder that is requested by the Holder to enable the Holder
to confirm the Company’s compliance with the terms and conditions of this Note
(including, without limitation, compliance with Section 7).





19




--------------------------------------------------------------------------------




16.

PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is placed
in the hands of an attorney for collection or enforcement prior to commencing
legal proceedings, or is collected or enforced through any legal proceeding, or
the Holder otherwise takes action to collect amounts due under this Note or to
enforce the provisions of this Note; or (b) there occurs any bankruptcy,
reorganization, receivership of the Company or other proceedings affecting
Company creditors’ rights and involving a claim under this Note; then the
Company shall pay the costs incurred by the Holder for such collection,
enforcement or action or in connection with such bankruptcy, reorganization,
receivership or other proceeding, including, without limitation, attorneys’ fees
and disbursements. The Company expressly acknowledges and agrees that no amounts
due under this Note shall be affected, or limited, by the fact that the Purchase
Price paid for this Note was less than the Original Principal Amount.




17.

CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by the
Company and the Holder and shall not be construed against any Person as the
drafter hereof. The headings of this Note are for convenience of reference and
shall not form part of, or affect the interpretation of, this Note. Terms used
in this Note but defined in the other Transaction Documents shall have the
meanings ascribed to such terms on the Issuance Date in such other Transaction
Documents unless otherwise consented to in writing by the Holder.




18.

FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the Holder
in the exercise of any power, right or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. No waiver shall be effective unless it is in writing
and signed by an authorized representative of the waiving party.




19.

DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Conversion Price, Default Conversion Price, Pre-Installment Conversion Price,
Conversion Rate, the Closing Bid Price, the Closing Sale Price, VWAP or fair
market value (as the case may be) or the arithmetic calculation of Conversion
Shares or the applicable Redemption Price (as the case may be), the Company or
the Holder (as the case may be) shall submit the disputed determinations or
arithmetic calculations (as the case may be) via facsimile (i) within two (2)
Trading Days after receipt of the applicable notice giving rise to such dispute
to the Company or the Holder (as the case may be) or (ii) if no notice gave rise
to such dispute, at any time after the Holder learned of the circumstances
giving rise to such dispute (including, without limitation, as to whether any
issuance or sale or deemed issuance or sale was an issuance or sale or deemed
issuance or sale of Excluded Securities). If the Holder and the Company are
unable to agree upon such determination or calculation within two (2) Trading
Days of such disputed determination or arithmetic calculation (as the case may
be) being submitted to the Company or the Holder (as the case may be), then the
Company shall, within two (2) Trading Days, submit via facsimile (a) the
disputed determination of the Conversion Price, Default Conversion Price,
Pre-Installment Conversion Price, Conversion Rate, the Closing Bid Price, the
Closing Sale Price, VWAP or fair market value (as the case may be) to an
independent, reputable investment bank selected by the Holder or (b) the
disputed arithmetic calculation of the Conversion Shares or any Redemption Price
(as the case may be) to the Company’s independent, outside accountant. The
Company shall cause at its expense the investment bank or the accountant (as the
case may be) to perform the determinations or calculations (as the case may be)
and notify the Company and the Holder of the results no later than ten
(10) Trading Days from the time it receives such disputed determinations or
calculations (as the case may be). Such investment bank’s or accountant’s
determination or calculation with respect to the disputes set forth in this
Section 19 (as the case may be) shall be binding upon all parties absent
demonstrable error.





20




--------------------------------------------------------------------------------




20.

NOTICES; PAYMENTS.




20.1.

Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with the
subsection of the Agreement titled “Notices.”  The Company shall provide the
Holder with prompt written notice as may be required hereunder, including
without limitation the following actions (such notice to include in reasonable
detail a description of such action and the reason therefore): (i) immediately
upon any adjustment of the Conversion Price, setting forth in reasonable detail,
and certifying, the calculation of such adjustment and (ii) at least fifteen
(15) Trading Days prior to the date on which the Company closes its books or
takes a record (A) with respect to any dividend or distribution upon the Common
Stock, (B) with respect to any grant, issuances, or sales of any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property to all holders of shares of Common Stock, or (C) for determining
rights to vote with respect to any Fundamental Transaction, dissolution or
liquidation, provided in each case that such information shall be made known to
the public prior to or in conjunction with such notice being provided to the
Holder.




20.2.

Currency. All dollar amounts referred to in this Note are in United States
Dollars (“U.S. Dollars”), and all amounts owing under this Note shall be paid in
U.S. Dollars. All amounts denominated in other currencies (if any) shall be
converted into the U.S. Dollar equivalent amount in accordance with the Exchange
Rate on the date of calculation. “Exchange Rate” means, in relation to any
amount of currency to be converted into U.S. Dollars pursuant to this Note, the
U.S. Dollar exchange rate as published in The Wall Street Journal on the
relevant date of calculation (it being understood and agreed that where an
amount is calculated with reference to, or over, a period of time, the date of
calculation shall be the final date of such period of time).




20.3.

Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, unless otherwise expressly set forth herein, such
payment shall be made in lawful money of the United States of America by wire
transfer of immediately available funds pursuant to wire transfer instructions
delivered to Company by Holder from time to time. Whenever any amount expressed
to be due by the terms of this Note is due on any day which is not a Trading
Day, the same shall instead be due on the next succeeding day which is a Trading
Day. Any amount due under the Transaction Documents which is not paid when due
shall result in a late charge being incurred and payable by the Company in an
amount equal to interest on such amount at the rate of twenty-two percent (22%)
per annum from the date such amount was due until the same is paid in full
(“Late Charge”).




21.

CANCELLATION. After repayment or conversion of the entire Outstanding Balance,
this Note shall automatically be deemed canceled, shall be surrendered to the
Company for cancellation and shall not be reissued.




22.

WAIVER OF NOTICE. To the extent permitted by law, the Company hereby irrevocably
waives demand, notice, presentment, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note and the Agreement.





21




--------------------------------------------------------------------------------




23.

GOVERNING LAW. This Note shall be construed and enforced in accordance with, and
all questions concerning the construction, validity, interpretation and
performance of this Note shall be governed by, the internal laws of the State of
Utah, without giving effect to any choice of law or conflict of law provision or
rule (whether of the State of Utah or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of Utah.
The Company hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in Salt Lake City for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Nothing contained herein shall be deemed to
limit in any way any right to serve process in any manner permitted by law. In
the event that any provision of this Note is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of this Note. Nothing contained herein
shall be deemed or operate to preclude the Holder from bringing suit or taking
other legal action against the Company or any of its Subsidiaries in any other
jurisdiction to collect on the Company’s obligations to the Holder, to realize
on any collateral or any other security for such obligations, or to enforce a
judgment or other court ruling in favor of the Holder. THE COMPANY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.




24.

SEVERABILITY. If any provision of this Note is prohibited by law or otherwise
determined to be invalid or unenforceable by a court of competent jurisdiction,
the provision that would otherwise be prohibited, invalid or unenforceable shall
be deemed amended to apply to the broadest extent that it would be valid and
enforceable, and the invalidity or unenforceability of such provision shall not
affect the validity of the remaining provisions of this Note so long as this
Note as so modified continues to express, without material change, the original
intentions of the parties as to the subject matter hereof and the prohibited
nature, invalidity or unenforceability of the provision(s) in question does not
substantially impair the respective expectations or reciprocal obligations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties.  The parties will endeavor in good faith
negotiations to replace the prohibited, invalid or unenforceable provision(s)
with one or more valid provisions, the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).




25.

FEES AND CHARGES. The parties acknowledge and agree that upon Company’s failure
to comply with the provisions of this Note, the Holder’s damages would be
uncertain and difficult (if not impossible) to accurately estimate because of
the parties’ inability to predict future interest rates, the Holder’s increased
risk, and the uncertainty of the availability of a suitable substitute
investment opportunity for the Holder, among other reasons. Accordingly, any
fees, charges, and interest due under this Note, including without limitation
the Prepayment Premium and the Redemption Premium, are intended by the parties
to be, and shall be deemed, a reasonable estimate of the Holder’s actual loss of
its investment opportunity and not a penalty, and shall not be deemed in any way
to limit any other right or remedy Holder may have hereunder, at law or in
equity.




26.

UNCONDITIONAL OBLIGATION. Subject to the terms of the Agreement, no provision of
this Note shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of, and interest on, this Note at the
time, place, and rate, and in the coin or currency or where contemplated herein
in shares of its Common Stock, as applicable, as herein prescribed.  This Note
is the direct obligation of the Company and not subject to offsets,
counterclaims, defenses, credits or deductions, except as expressly permitted
herein.





22




--------------------------------------------------------------------------------




27.

CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall have
the following meanings:




27.1.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person, it being understood for purposes of this definition that “control” of a
Person means the power directly or indirectly either to vote 10% or more of the
stock having ordinary voting power for the election of directors of such Person
or direct or cause the direction of the management and policies of such Person
whether by contract or otherwise.




27.2.

“Agreement” means that certain Securities Purchase Agreement, dated as of April
2, 2013, as may be amended from time to time, by and between the Company and the
Holder, pursuant to which the Company issued this Note.




27.3.

“Approved Stock Plan” means any stock option plan which has been or is hereafter
approved by the Board of Directors of the Company, pursuant to which the
Company’s securities may be issued to any employee, executive, officer, director
or consultant for services provided to the Company.




27.4.

“Black Scholes Consideration Value” means the value of the applicable Option or
Convertible Security (as the case may be) as of the date of issuance thereof
calculated using the Black Scholes Option Pricing Model obtained from the “OV”
function on Bloomberg utilizing (i) an underlying price per share equal to the
Closing Sale Price of the Common Stock on the Trading Day immediately preceding
the public announcement of the execution of definitive documents with respect to
the issuance of such Option or Convertible Security (as the case may be), (ii) a
risk-free interest rate corresponding to the U.S. Treasury rate for a period
equal to the remaining term of such Option or Convertible Security (as the case
may be) as of the date of issuance of such Option or Convertible Security (as
the case may be), and (iii) an expected volatility equal to the greater of 100%
and the 100 day volatility obtained from the HVT function on Bloomberg
(determined utilizing a 365 day annualization factor) as of the Trading Day
immediately following the date of issuance of such Option or Convertible
Security (as the case may be).




27.5.

“Bloomberg” means Bloomberg, L.P.




27.6.

“Closing Bid Price” and “Closing Sale Price” means, for any security as of any
date, the last closing bid price and last closing trade price, respectively, for
such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price (as the case may be)
then the last bid price or last trade price, respectively, of such security
prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in “OTC Pink” by Pink OTC Markets Inc. (formerly
Pink Sheets LLC), and any successor thereto. If the Closing Bid Price or the
Closing Sale Price cannot be calculated for a security on a particular date on
any of the foregoing bases, the Closing Bid Price or the Closing Sale Price (as
the case may be) of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder. If the Company and the Holder
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved in accordance with the procedures in Section 19. All
such determinations shall be appropriately adjusted for any stock dividend,
stock split, stock combination or other similar transaction during such period.




27.7.

“Common Stock” means (i) the Company’s shares of common stock, $0.001 par value
per share, and (ii) any capital stock into which such common stock shall have
been changed or any share capital resulting from a reclassification of such
common stock.





23




--------------------------------------------------------------------------------




27.8.

“Contingent Obligation” means as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.




27.9.

“Conversion Shares” means shares of Common Stock issuable by the Company upon
any conversion of this Note, including without limitation, Section 3 Conversion
Shares, Pre-Installment Conversion Shares, Post-Installment Conversion Shares,
Pre-Installment Certificated Shares, and Post-Installment Certificated Shares.




27.10.

“Convertible Securities” means any stock, preferred stock, stock appreciation
rights, phantom stock, equity related rights, equity linked rights, or other
security (other than Options) that is at any time and under any circumstances,
directly or indirectly, convertible into, exercisable or exchangeable for, or
which otherwise entitles the holder thereof to acquire, any shares of Common
Stock.




27.11.

“Current Subsidiary” means any Person in which the Company on the Issuance Date,
directly or indirectly, (i) owns any of the outstanding capital stock or holds
any equity or similar interest of such Person or (ii) controls or operates all
or any part of the business, operations or administration of such Person, and
all of the foregoing, collectively, “Current Subsidiaries.”




27.12.

“Deemed Issuance” means (i) a Deemed Conversion Issuance as defined in Section
3.3(b) hereof, (ii) a Deemed Warrant Issuance as defined in Section 7.1(e)
hereof, and (iii) a Deemed Installment Issuance as defined in Section 8.5
hereof.




27.13.

“Default Conversion Price” means, with respect to a particular date of
determination, the lower of (i) the Conversion Price then in effect and (ii) the
Market Price as of the specified Pre-Installment Notice Due Date or the
Installment Date, as applicable. All such determinations to be appropriately
adjusted for any stock split, stock dividend, stock combination or other similar
transaction during any applicable Measuring Period.




27.14.

“DTC” means the Depository Trust Company.




27.15.

“DTC/FAST Program” means the DTC’s Fast Automated Securities Transfer Program.




27.16.

“DWAC” means Deposit Withdrawal at Custodian as defined by the DTC.




27.17.

“DWAC Eligible Conditions” means that (i) the Common Stock is eligible at DTC
for full services pursuant to DTC’s Operational Arrangements, including without
limitation transfer through DTC’s DWAC system, (ii) the Company has been
approved (without revocation) by the DTC’s underwriting department, (iii) the
Transfer Agent is approved as an agent in the DTC/FAST Program, (iv) the
Conversion Shares are otherwise eligible for delivery via DWAC; and (v) the
Transfer Agent does not have a policy prohibiting or limiting delivery of the
Conversion Shares via DWAC.




27.18.

“Eligible Market” means The New York Stock Exchange, NYSE Amex, the Nasdaq
Global Select Market, the Nasdaq Global Market, the Nasdaq Capital Market, the
OTC Bulletin Board, the OTCQX or the OTCQB, OTC Markets Inc., or the Principal
Market.





24




--------------------------------------------------------------------------------




27.19.

“Equity Conditions” means: (i) with respect to the applicable date of
determination all of the Conversion Shares are freely tradable under Rule 144 or
without the need for registration under any applicable federal or state
securities laws (in each case, disregarding any limitation on conversion of this
Note); (ii) on each day during the period beginning one month prior to the
applicable date of determination and ending on and including the applicable date
of determination (the “Equity Conditions Measuring Period”), the Common Stock is
listed or designated for quotation (as applicable) on an Eligible Market and
shall not have been suspended from trading on an Eligible Market (other than
suspensions of not more than two (2) Trading Days and occurring prior to the
applicable date of determination due to business announcements by the Company);
(iii) on each day during the Equity Conditions Measuring Period, the Company
shall have delivered all shares of Common Stock issuable upon conversion of this
Note on a timely basis as set forth in Section 3 hereof and all other shares of
capital stock required to be delivered by the Company on a timely basis as set
forth in the other Transaction Documents; (iv) any shares of Common Stock to be
issued in connection with the event requiring determination may be issued in
full without violating Section 3.4 hereof (the Holder acknowledges that the
Company shall be entitled to assume that this condition has been met for all
purposes hereunder absent written notice from the Holder); (v) any shares of
Common Stock to be issued in connection with the event requiring determination
may be issued in full without violating the rules or regulations of the Eligible
Market on which the Common Stock is then listed or designated for quotation (as
applicable); (vi) on each day during the Equity Conditions Measuring Period, no
public announcement of a pending, proposed or intended Fundamental Transaction
shall have occurred which has not been abandoned, terminated or consummated;
(vii) the Company shall have no knowledge of any fact that would reasonably be
expected to cause any of the Conversion Shares to not be freely tradable without
the need for registration under any applicable state securities laws (in each
case, disregarding any limitation on conversion of this Note); (viii) on each
day during the Equity Conditions Measuring Period, the Company otherwise shall
have been in material compliance with each, and shall not have breached any,
term, provision, covenant, representation or warranty of any Transaction
Document; (ix) without limiting clause (viii) above, on each day during the
Equity Conditions Measuring Period, there shall not have occurred an Event of
Default or an event that with the passage of time or giving of notice would
constitute an Event of Default; (x) all DWAC Eligible Conditions shall be
satisfied as of each applicable Pre-Installment Notice Due Date and Installment
Date; (xi) on each of the first three Pre-Installment Notice Due Dates and each
of the first three Installment Dates, the average and median daily dollar volume
of the Common Stock on its Principal Market for the previous twenty-three (23)
Trading Days shall be greater than $10,000.00, and on each Pre-Installment
Notice Due Date after the third such date and Installment Dates after the third
such date, the average and median daily dollar volume of the Common Stock on its
Principal Market for the previous twenty-three (23) Trading Days shall be
greater than $20,000.00; and (xii) the ten (10) day average VWAP of the Common
Stock is greater than $0.01.  




27.20.

“Equity Conditions Failure” means, with respect to a particular date of
determination, that on any day during the period commencing twenty-three
(23) Trading Days immediately prior to such date of determination and ending on
such date of determination, the Equity Conditions have not been satisfied (or
waived in writing by the Holder). If an Equity Conditions Failure is the result
of an Event of Default, then the Equity Conditions Failure shall be deemed
permanent and may not be cured by the Company.





25




--------------------------------------------------------------------------------




27.21.

“Excluded Securities” means (i) any shares of Common Stock, options, or
convertible securities issued or issuable in connection with any Approved Stock
Plan; provided that the option term, exercise price or similar provisions of any
issuances pursuant to such Approved Stock Plan are not amended, modified or
changed on or after the Issuance Date; (ii) any shares of Common Stock sold or
warrants or options (provided such warrants or options do not provide for
cashless exercises) to purchase Common Stock at a fixed price that also requires
the purchaser thereof to hold such Common Stock (or the applicable warrant or
option to purchase Common Stock) for a period of not less than six (6) months
before selling such shares of Common Stock (including shares of Common Stock
acquired through the exercise of its purchase rights pursuant to any warrant or
option to purchase Common Stock); and (iii) any shares of Common Stock, options,
or convertible securities issued or issuable in connection with mergers,
acquisitions, strategic licensing arrangements, strategic business partnerships
or joint ventures, in each case with non-affiliated third parties and otherwise
on an arm’s-length basis, the purpose of which is not to raise additional
capital; provided, that such third parties are not granted any registration
rights.  Notwithstanding the foregoing, any Common Stock issued or issuable to
raise capital for the Company or its Subsidiaries, directly or indirectly, in
connection with any transaction contemplated by clause (iii) above, including,
without limitation, securities issued in one or more related transactions or
that result in similar economic consequences, shall not be deemed to be Excluded
Securities.




27.22.

“Free Trading” means that (i) the certificate representing the applicable shares
of Common Stock has been cleared and approved for public resale by the
compliance departments of Holder’s brokerage firm and the clearing firm
servicing such brokerage, and (ii) such shares are held in the name of the
clearing firm servicing Holder’s brokerage firm and have been deposited into
such clearing firm’s account for the benefit of Holder.




27.23.

“Fundamental Transaction” means that (i) (1) the Company or any of its
Subsidiaries shall, directly or indirectly, in one or more related transactions,
consolidate or merge with or into (whether or not the Company or any of its
Subsidiaries is the surviving corporation) any other Person, or (2) the Company
or any of its Significant Subsidiaries shall, directly or indirectly, in one or
more related transactions, sell, lease, license, assign, transfer, convey or
otherwise dispose of all or substantially all of its respective properties or
assets to any other Person, or (3) the Company or any of its Subsidiaries shall,
directly or indirectly, in one or more related transactions, allow any other
Person to make a purchase, tender or exchange offer that is accepted by the
holders of more than 50% of the outstanding shares of Voting Stock of the
Company (not including any shares of Voting Stock of the Company held by the
Person or Persons making or party to, or associated or affiliated with the
Persons making or party to, such purchase, tender or exchange offer), or (4) the
Company or any of its Subsidiaries shall, directly or indirectly, in one or more
related transactions, consummate a stock or share purchase agreement or other
business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with any other Person
whereby such other Person acquires more than 50% of the outstanding shares of
Voting Stock of the Company (not including any shares of Voting Stock of the
Company held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
or share purchase agreement or other business combination), or (5) the Company
or any of its Subsidiaries shall, directly or indirectly, in one or more related
transactions, reorganize, recapitalize or reclassify the Common Stock, other
than an increase in the number of authorized shares of the Company’s Common
Stock, or (ii) any “person” or “group” (as these terms are used for purposes of
Sections 13(d) and 14(d) of the 1934 Act and the rules and regulations
promulgated thereunder) is or shall become the “beneficial owner” (as defined in
Rule 13d-3 under the 1934 Act), directly or indirectly, of 50% of the aggregate
ordinary voting power represented by issued and outstanding Voting Stock of the
Company.




27.24.

“GAAP” means United States generally accepted accounting principles,
consistently applied.





26




--------------------------------------------------------------------------------




27.25.

“Indebtedness” of any Person means, without duplication (i) all indebtedness for
borrowed money, (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services, including, without limitation,
“capital leases” in accordance with GAAP (other than trade payables entered into
in the ordinary course of business), (iii) all reimbursement or payment
obligations with respect to letters of credit, surety bonds and other similar
instruments, (iv) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses, (v) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to any property
or assets acquired with the proceeds of such indebtedness (even though the
rights and remedies of the seller or bank under such agreement in the event of
default are limited to repossession or sale of such property), (vi) all monetary
obligations under any leasing or similar arrangement which, in connection with
GAAP, consistently applied for the periods covered thereby, is classified as a
capital lease, (vii) all indebtedness referred to in clauses (i) through (vi)
above secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any mortgage, lien, pledge,
charge, security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (viii) all Contingent Obligations in
respect of indebtedness or obligations of others of the kinds referred to in
clauses (i) through (vii) above.




27.26.

“Installment Amount” means $28,333.33 ($340,000.00 ÷ 12), plus the sum of any
accrued and unpaid Interest that has been added to the lowest-numbered
then-current Conversion Eligible Tranche as of the applicable Installment Date
and accrued, and unpaid Late Charges that have been added to the lowest-numbered
then-current Conversion Eligible Tranche, if any, under this Note as of the
applicable Installment Date, and any other amounts accruing or owing to Holder
under this Note as of such Installment Date; provided, however, that, if the
remaining amount owing under all then-existing Conversion Eligible Tranches or
otherwise with respect to this Note as of the applicable Installment Date is
less than the Installment Amount set forth above, then the Installment Amount
for such Installment Date (and only such Installment Amount) shall be reduced
(and only reduced) by the amount necessary to cause such Installment Amount to
equal such outstanding amount. In the event the Holder shall sell or otherwise
transfer any portion of this Note, the transferee shall be allocated a pro rata
portion (based on the portion of this Note transferred compared with the
Outstanding Balance of this Note as of the transfer date) of each unpaid
Installment Amount hereunder. Notwithstanding any other provision contained
herein, if any Installment Amount is greater than the then Outstanding Balance
of this Note, such Installment Amount shall be reduced to equal such then
Outstanding Balance.




27.27.

“Installment Date” means the Initial Installment Date and the same day on each
of the calendar months following the Initial Installment Date, so long as at
least one Conversion Eligible Tranche exists as of the date that would be a
Pre-Installment Notice Due Date with respect to the next Installment Date
pursuant to the terms hereof.  If a Conversion Eligible Tranche does not exist
as of any given date that would otherwise be a Pre-Installment Notice Due Date
hereunder, such date will not be a Pre-Installment Notice Due Date and the next
Installment Date will not occur for thirty (30) days from when the then-current
Subsequent Tranche becomes a Conversion Eligible Tranche; following such revived
Installment Date, the Installment Dates shall continue on the same day on each
of the following calendar months following such revived Installment Date, unless
a Conversion Eligible Tranche does not exist as of a date that would otherwise
be a Pre-Installment Notice Due Date with respect to an Installment Date
provided by this sentence, in which case the Installment Date schedule shall
again be reset and then continue pursuant to this sentence.  Notwithstanding any
other provision contained herein, (i) if the Outstanding Balance is not paid,
converted or offset in full on the Maturity Date, then in addition to any
remedies available under the Transaction Documents, the Installment Dates will
continue pursuant to the foregoing schedule until the Outstanding Balance is
paid, converted or offset in full (thus requiring the Company to continue to
provide Pre-Installment Notices to the Holder pursuant to Section 8 hereof), and
(ii) unless and until the Outstanding Balance has been paid, converted or offset
in full pursuant to the terms hereof, Installment Dates will continue pursuant
to the foregoing schedule regardless of whether any Event of Default has
occurred or the Company owes any Redemption Price to the Holder (or any
Redemption Cancellation Notice has been issued). If the Initial Installment Date
is on the 29th, 30th, or 31st of a calendar month, then Installment Dates for
shorter subsequent calendar months shall be deemed to be on the last day of such
applicable calendar month.





27




--------------------------------------------------------------------------------




27.28.

“Market Price” means 60% of the arithmetic average of the three (3) lowest VWAP
of the shares of Common Stock during the twenty (20) consecutive Trading Day
period immediately preceding the date of such determination (the “Measuring
Period”). All such determinations are to be appropriately adjusted for any stock
split, stock dividend, stock combination or other similar transaction during
such Measuring Period.




27.29.

“Maturity Date” shall mean the date that is seventeen (17) months after the
Issuance Date; provided, however, that to the extent any Tranche has not become
a Conversion Eligible Tranche by such date or has not otherwise been offset
pursuant to the terms hereof, the Maturity Date shall automatically be extended
for the period necessary to permit the Company to pay off all such Tranches as
they become Conversion Eligible Tranches or until they are offset pursuant to
the terms and conditions hereof.




27.30.

“New Subsidiary” means, as of any date of determination, any Person in which the
Company after the Issuance Date, directly or indirectly, (i) owns or acquires
any of the outstanding capital stock or holds any equity or similar interest of
such Person or (ii) controls or operates all or any part of the business,
operations or administration of such Person, and all of the foregoing,
collectively, “New Subsidiaries.”




27.31.

“Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.




27.32.

“Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.




27.33.

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity or a government or any department or agency thereof.




27.34.

“Post-Installment Certificated Shares” means a number of shares of Common Stock
equal to one (1) times the greater of (i) the Post-Installment Conversion Shares
calculated using the applicable Installment Date, and (ii) the Post-Installment
Conversion Shares calculated using the Certificated Shares Installment Date (as
if such date were the designated Installment Date).




27.35.

“Post-Installment Conversion Price” means, with respect to a particular date of
determination, the lower of (i) the Conversion Price then in effect and (ii) the
Market Price for the applicable Installment Date. All such determinations to be
appropriately adjusted for any stock split, stock dividend, stock combination or
other similar transaction during any applicable Measuring Period.




27.36.

“Post-Installment Conversion Shares” means that number of shares of Common Stock
that would be required to be delivered pursuant to Section 8 on an applicable
Installment Date without taking into account the delivery of any Pre-Installment
Conversion Shares. The Post-Installment Conversion Shares are equal to the
quotient of (i) the Company Conversion Amount divided by (ii) the
Post-Installment Conversion Price as of the applicable Installment Date.




27.37.

“Pre-Installment Certificated Shares” means the number of shares of Common Stock
to be delivered pursuant to Section 8.4(a).  The Pre-Installment Certificated
Shares are equal to two (2) times the number of Pre-Installment Conversion
Shares that would otherwise be required to be delivered to the Holder pursuant
to Section 8.2(a) under the applicable Pre-Installment Notice.




27.38.

“Pre-Installment Conversion Price” means, with respect to a particular date of
determination, the lower of (i) the Conversion Price then in effect and (ii) the
Market Price for the applicable Pre-Installment Notice Due Date. All such
determinations to be appropriately adjusted for any stock split, stock dividend,
stock combination or other similar transaction during any applicable Measuring
Period.





28




--------------------------------------------------------------------------------




27.39.

“Pre-Installment Conversion Shares” means the number of shares of Common Stock
to be delivered pursuant to Section 8.1. The Pre-Installment Conversion Shares
are equal to the quotient of (i) the Company Conversion Amount divided by (ii)
the Pre-Installment Conversion Price as of the applicable Pre-Installment Notice
Due Date.




27.40.

“Principal Market” means the OTCQB.




27.41.

 “Redemption Notices” means, collectively, Event of Default Redemption Notices
and Fundamental Transaction Redemption Notices, and each of the foregoing,
individually, a “Redemption Notice.”




27.42.

“Redemption Premium” means 135%.




27.43.

“Redemption Price” means either the Event of Default Redemption Price or the
Fundamental Transaction Redemption Price, as the context requires or permits.




27.44.

“SEC” means the United States Securities and Exchange Commission or the
successor thereto.




27.45.

“Significant Subsidiaries” means, as of any date of determination, collectively,
all Subsidiaries that would constitute a “significant subsidiary” under
Rule 1-02 of Regulation S-X promulgated by the SEC, and each of the foregoing,
individually, a “Significant Subsidiary.”




27.46.

“Subsidiaries” means, as of any date of determination, collectively, all Current
Subsidiaries and all New Subsidiaries, and each of the foregoing, individually,
a “Subsidiary.”




27.47.

“Successor Entity” means the Person, which may be the Company, formed by,
resulting from or surviving any Fundamental Transaction or the Person with which
such Fundamental Transaction shall have been made, provided that if such Person
is not a publicly traded entity whose common stock or equivalent equity security
is quoted or listed for trading on an Eligible Market, Successor Entity shall
mean such Person's Parent Entity.




27.48.

“Trading Day” means any day on which the Common Stock is traded on the Principal
Market, or, if the Principal Market is not the principal trading market for the
Common Stock, then on the principal securities exchange or securities market on
which the Common Stock is then traded, provided that “Trading Day” shall not
include any day on which the Common Stock is scheduled to trade on such exchange
or market for less than 4.5 hours or any day that the Common Stock is suspended
from trading during the final hour of trading on such exchange or market (or if
such exchange or market does not designate in advance the closing time of
trading on such exchange or market, then during the hour ending at 4:00:00 p.m.,
New York time) unless such day is otherwise designated as a Trading Day in
writing by the Holder.




27.49.

“Voting Stock” of a Person means capital stock of such Person of the class or
classes pursuant to which the holders thereof have the general voting power to
elect, or the general power to appoint, at least a majority of the board of
directors, managers, trustees or other similar governing body of such Person
(irrespective of whether or not at the time capital stock of any other class or
classes shall have or might have voting power by reason of the happening of any
contingency).





29




--------------------------------------------------------------------------------




27.50.

“VWAP” means, for any security as of any date, the dollar volume-weighted
average price for such security on the Principal Market (or, if the Principal
Market is not the principal trading market for such security, then on the
principal securities exchange or securities market on which such security is
then traded) during the period beginning at 9:30:01 a.m., New York time, and
ending at 4:00:00 p.m., New York time, as reported by Bloomberg through its
“Volume at Price” function or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New York time, as
reported by Bloomberg, or, if no dollar volume-weighted average price is
reported for such security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported in “OTC Pink” by Pink OTC Markets Inc.
(formerly Pink Sheets LLC), and any successor thereto. If the VWAP cannot be
calculated for such security on such date on any of the foregoing bases, the
VWAP of such security on such date shall be the fair market value as mutually
determined by the Company and the Holder. If the Company and the Holder are
unable to agree upon the fair market value of such security, then such dispute
shall be resolved in accordance with the procedures in Section 19. All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during such period.




28.

DISCLOSURE. Upon receipt or delivery by the Company of any notice in accordance
with the terms of this Note, unless the Company has in good faith determined
that the matters relating to such notice do not constitute material, non-public
information relating to the Company or any of its Subsidiaries, the Company
shall within one (1) Trading Day after any such receipt or delivery, publicly
disclose such material, non-public information on a Current Report on Form 8-K
or otherwise. In the event that the Company believes that a notice contains
material, non-public information relating to the Company or any of its
Subsidiaries, the Company so shall indicate to such Holder contemporaneously
with delivery of such notice, and in the absence of any such indication, the
Holder shall be allowed to presume that all matters relating to such notice do
not constitute material, non-public information relating to the Company or its
Subsidiaries.




29.

TIME OF THE ESSENCE.  Time is expressly made of the essence of each and every
provision of this Note.




30.

MAXIMUM PAYMENTS. Nothing contained in this Note shall, or shall be deemed to,
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest required to be paid or other charges under this Note exceeds the
maximum permitted by such law, any payments in excess of such maximum shall be
credited against amounts owed by the Company to the Holder and thus refunded to
the Company.




31.

OFFSET RIGHTS. Notwithstanding anything to the contrary herein or in any of the
other Transaction Documents, (a) the parties hereto acknowledge and agree that
the Holder maintains a right of offset pursuant to the terms of the Buyer Deed
of Trust Notes that, under certain circumstances, permits Holder to deduct
amounts owed by the Company under this Note from amounts otherwise owed by
Holder under the Buyer Deed of Trust Notes (the “Holder Offset Right”), and (b)
in the event of the occurrence of any Event of Default (as defined in any of the
Buyer Deed of Trust Notes or any other note issued by the initial Holder in
connection with the Agreement), or at any other time, the Company shall be
entitled to deduct and offset any amount owing by the initial Holder under any
of the Buyer Deed of Trust Notes from any amount owed by the Company under this
Note (the “Company Offset Right”).  In the event that the Company’s exercise of
the Company Offset Right results in the full satisfaction of the Company’s
obligations under this Note, the Holder shall return the original Note to the
Company marked “cancelled” or, in the event this Note has been lost, stolen or
destroyed, a lost note affidavit in a form reasonably acceptable to the Company.
 For the avoidance of doubt, the Company shall incur the Prepayment Premium set
forth in Section 1 hereof with respect to any portions of this Note that are
satisfied by way of the Company Offset Right.





30




--------------------------------------------------------------------------------




32.

SECURITY. This Note is secured by that certain Security Agreement of even date
herewith, as the same may be amended from time to time (the “Security
Agreement”), executed by the Company and listing all of the Buyer Deed of Trust
Notes as security for the Company’s obligations under the Transaction Documents.
 All the terms and conditions of the Security Agreement are hereby incorporated
into and made a part of this Note.










[Remainder of page intentionally left blank]











31




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set forth above.







THE COMPANY:




THE DIGITAL DEVELOPMENT GROUP CORP.







By: /s/ Martin W. Greenwald

Name: Martin W. Greenwald

Title: Chief Executive Officer







ACKNOWLEDGED, ACCEPTED AND AGREED:




TONAQUINT, INC.







By: /s/ John M. Fife

John M. Fife, President















